Exhibit 10.1
 
PRIVATE & CONFIDENTIAL
 
 

 To:  The Directors       Amber Mergerco Inc. (the "Company")      
c/o Bain Capital Asia LLP
     
47F Cheung Kong Center
     
2 Queen’s Road Central
     
Hong Kong
             
Attention: Craig Boyce/Frank Su/Tony Qiu
   


 
 
20 May 2011
 
Dear Sirs,
 
Mandate Letter for Facilities for Project Amber
 
We, Bank of America, N.A., The Hongkong and Shanghai Banking Corporation Limited
and Citigroup Global Markets Asia Limited (the "Mandated Lead Arrangers"), Bank
of America, N.A., The Hongkong and Shanghai Banking Corporation Limited and
Citigroup Global Markets Asia Limited (the "Bookrunners") and Bank of America,
N.A., The Hongkong and Shanghai Banking Corporation Limited and Citibank, N.A.
(the "Underwriters") are pleased to set out in this letter the terms and
conditions on which we are willing to arrange, underwrite, and commit to
provide, debt facilities (the "Facilities") with an aggregate maximum debt
commitment split between us as per the Underwriting Proportions set out in
paragraph 3 (Underwriting Proportions) of this letter and as further described
in the Term Sheet.
 
The Facilities will be provided initially to the Company for the acquisition
(the "Acquisition") of the entire issued share capital of China Fire & Security
Group, Inc., a company incorporated under the laws of the State of Florida (the
"Target" and together with its subsidiaries, the "Target Group"), by the
Company, which is a company newly incorporated under the laws of the State of
Florida and which is indirectly owned and controlled by funds and other entities
managed by or otherwise advised by Bain Capital Asia, LLP and/or Bain Capital
LLC (the "Sponsor") or any Affiliate of the Sponsor and any rollover investors
or co-investors currently holding direct or indirect interests in the Target
(together with the Sponsor and its Affiliates, the "Investors"). The Acquisition
will be effected by way of a one-step merger in accordance with the terms of an
agreement and plan of merger (with the exhibits and disclosure schedules
attached thereto, the "Merger Agreement" and, together with the other documents
to be entered into in connection with the Acquisition, as referred to in and
contemplated by the Merger Agreement, the “Acquisition Documents”) entered into
between the Parent, the Company and the Target, pursuant to which the Company
will be merged with and into the Target, with the Target being the surviving
entity of such merger and becoming, as a result, a direct wholly-owned
Subsidiary of the Parent.
 
 
1

--------------------------------------------------------------------------------

 
In this letter:
 
"Affiliate" means in relation to a person, a subsidiary or holding company of
that person, a subsidiary of any such holding company.
 
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Hong Kong and New York.
 
"Fee Letter" means any fee letter between any of the Mandated Lead Arrangers,
the Bookrunners, the Underwriters, the Facility Agent and/or the Security Agent
and the Company dated on or about the date of this letter.
 
"Finance Documents" means the Facilities Agreement and related documentation
(based on the terms set out in the Term Sheet and this letter) in form and
substance satisfactory to the Mandated Lead Arrangers, the Bookrunners, the
Underwriters and the Company.
 
"Mandate Documents" means this letter, the Term Sheet and any Fee Letter.
 
"Term Sheet" means the term sheet attached to this letter as Appendix 2.
 
"Underwriting Proportion" means, in relation to an Underwriter, the underwriting
proportion set out opposite its name in paragraph 3.1.
 
Unless a contrary indication appears, a term defined in any Mandate Document has
the same meaning when used in this letter.
 
1  
Appointment

 
1.1  
The Company appoints:

 
(a)  
the Mandated Lead Arrangers as exclusive arrangers of the Facilities;

 
(b)  
the Underwriters as exclusive underwriters of the Facilities; and

 
(c)  
the Bookrunners as exclusive bookrunners in connection with the Facilities.

 
1.2  
Until this mandate terminates in accordance with paragraph 14 (Termination):

 
(a)  
no other person shall be appointed as mandated lead arranger, underwriter or
bookrunner;

 
(b)  
no other titles shall be awarded; and

 
(c)  
except as provided in the Mandate Documents, no other compensation shall be paid
to any person,

 
 
in connection with the Facilities without the prior written consent of each of
the Mandated Lead Arrangers.

 
 
2

--------------------------------------------------------------------------------

 
2  
Conditions

 
This offer to arrange and underwrite the Facilities is made on the terms of the
Mandate Documents and is subject to satisfaction of the following conditions:
 
(a)  
there being no event or circumstance in relation to the provision of the
Facilities which would result in a Mandated Lead Arranger or an Underwriter
acting contrary to law, regulation, treaty or official directive applicable to
them;

 
(b)  
compliance by the Company with all the terms of each Mandate Document;

 
(c)  
the conditions set out in paragraph 4 (Material Adverse Change);

 
(d)  
the Mandated Lead Arrangers and Underwriters being satisfied with the proposed
debt, equity, tax and financing structure for the Acquisition, including the
scope of the security which the Company and the Target Group can provide in
support of the Facilities, consistent with the “Security Assumptions” attached
to this letter as Appendix 1;

 
(e)  
the final form Reports (as defined in the “Condition Precedent” section of the
Term Sheet) delivered to the Mandated Lead Arrangers on or before the date the
Approved Merger Agreement is signed are not different in respects which are, in
the opinion of the Underwriters (each acting reasonably), materially prejudicial
to the Underwriters’ interests compared to the preliminary Reports received
prior to the date of this letter;

 
(f)  
the aggregate amount of the Term Facility does not (i) exceed US$ 60,000,000 or
(ii) result in the pro forma Leverage ratio of the Target Group exceeding 3.00:1
calculated by reference to the latest available quarterly consolidated unaudited
financial statements of the Target Group;

 
(g)  
the agreement, execution and delivery of mutually satisfactory Finance Documents
by no later than 15 November 2011 (or such other date as is agreed in writing
between the parties to this letter) reflecting the terms in this letter and the
Term Sheet and otherwise in form and substance satisfactory to each Mandated
Lead Arranger, each Underwriter and the Company (acting reasonably in each
case); and

 
(h)  
completion by each of the Mandated Lead Arrangers and Underwriters of client
identification procedures (including, if necessary, identification of directors
and major shareholders of the Company and the Target Group) in compliance with
applicable money laundering rules.

 
3  
Underwriting Proportions

 
3.1  
The underwriting proportions of each of the Underwriters in respect of the
Facilities are as follows:

 
 
3

--------------------------------------------------------------------------------

 
 
Underwriter
Term Facility Amount (US$)
Revolving Facility Amount (US$)
     
Bank of America, N.A.
20,000,000.00
PRC Revolving Facility: 1,666,666.67
Offshore Revolving Facility: 5,000,000.00
     
The Hong Kong and Shanghai Banking Corporation Limited
20,000,000.00
PRC Revolving Facility: 5,000,000.00
Offshore Revolving Facility: 1,666,666.67
     
Citibank, N.A.
20,000,000.00
PRC Revolving Facility: 5,000,000.00
Offshore Revolving Facility: 1,666,666.66
     
Total
US$ 60,000,000.00
US$ 20,000,000.00



3.2  
The obligations of the Mandated Lead Arrangers, Bookrunners and the Underwriters
under the Mandate Documents are several.  No Mandated Lead Arranger is
responsible for the obligations of any other Mandated Lead Arranger.  No
Bookrunner is responsible for the obligations of any other Bookrunner. No
Underwriter is responsible for the obligations of any other Underwriter. Any
failure by a Mandated Lead Arranger, a Bookrunner or an Underwriter to perform
its obligations under the Mandate Documents does not affect the obligations of
any other party under the Mandate Documents.

 
4  
Material Adverse Change

 
 
The offer referred to in paragraph 2 (Conditions) above is subject to no Company
Material Adverse Effect (as defined in the latest draft of the Merger Agreement
which has been received by the Mandated Lead Arrangers on or prior to the date
of this letter or such other draft, final form or execution version of the
Merger Agreement which has been received, and approved in writing, by the
Mandated Lead Arrangers (acting reasonably) after the date of this letter (the
“Approved Merger Agreement”)) having occurred.

 
5  
Negotiation of Finance Documents

 
5.1  
Commencing from the date of countersignature of this letter by the Company, all
parties will negotiate in good faith and use all reasonable endeavours to agree
the Finance Documents on the basis set out below and by the date set out in
paragraph 2(g) above.

 
5.2  
The Finance Documents will contain the following:

 
 
4

--------------------------------------------------------------------------------

 
(a)  
provisions which reflect the provisions of the Mandate Documents; and

 
(b)  
subject to paragraph 5.2(a) above, in relation to any matter which is not (or
which is only partially) dealt with in the Mandate Documents but which is dealt
with in the standard form Primary (Leveraged) LMA Senior Multicurrency Term and
Revolving Facilities Agreement (latest available version) (the “LMA Precedent”),
provisions which are consistent with the corresponding provisions of the LMA
Precedent.

 
5.3  
The first draft of the Facilities Agreement will be prepared by the Mandated
Lead Arrangers’ lawyers on a basis that is consistent with the approach
described in paragraph 5.2 above.

 
6  
Fees, Costs and Expenses

 
6.1  
All fees shall be paid in accordance with the Fee Letter(s) on the Closing Date.

 
6.2  
The Company shall promptly on demand pay the Facility Agent, the Security Agent,
the Mandated Lead Arrangers, the Bookrunners and the Underwriters the amount of
all costs and out of pocket expenses (including legal fees up to an agreed cap)
reasonably incurred by any of them in connection with the negotiation,
preparation, printing and execution of the Finance Documents and the Mandate
Documents provided that the identity of the legal counsel to the Mandated Lead
Arrangers and the Underwriters has been approved by the Company (acting
reasonably).

 
6.3  
No fees (including, for the avoidance of doubt, upfront, underwriting and
commitment fees) or expenses (save for reasonably incurred legal costs, expenses
and disbursements in connection with the drafting and the negotiating of the
Mandate Documents and/or the Finance Documents and out of pocket expenses of the
Finance Parties, in each case, up to a cap to be agreed) will be payable if the
Facilities are not utilised. If the Facilities are not utilised, such agreed
legal costs, expenses and disbursements shall be payable prior to the
termination of our and your obligations under the Mandate Documents in
accordance with paragraph 14 (Termination).

 
7  
Payments

 
All payments to be made under the Mandate Documents:
 
(a)  
shall be paid in the currency of invoice and in immediately available, freely
transferable cleared funds to such account(s) with such bank(s) as the Mandated
Lead Arrangers, the Facility Agent, the Security Agent, the Bookrunners or the
Underwriters (as applicable) notify to the Company;

 
(b)  
shall be paid without any deduction or withholding for or on account of tax (a
"Tax Deduction") unless a Tax Deduction is required by law.  If a Tax Deduction
is required by law to be made (except to the extent resulting from the Mandated
Lead Arrangers', Bookrunners', Underwriters' or their Affiliates' actions or
omissions after the date of this letter), the amount of the payment due shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required; and

 
 
5

--------------------------------------------------------------------------------

 
(c)  
are exclusive of any value added tax or similar charge ("VAT").  If VAT is
chargeable, the Company shall also, and at the same time, pay to the recipient
of the relevant payment an amount equal to the amount of the VAT.

 
8  
Information

 
8.1  
The Company, after due and careful review and enquiries, represents and warrants
that so far as it is aware:

 
(a)  
any factual information (taken as a whole) provided to the Mandated Lead
Arrangers or the Bookrunners by or on behalf of it or any other member of the
Target Group (the "Information") is true and accurate in all material respects
as at the date it is provided or as at the date (if any) at which it is stated;

 
(b)  
nothing has occurred or been omitted and no information has been given or
withheld that results in the Information being untrue or misleading in any
material respect; and

 
(c)  
any financial projections contained in the Information have been prepared in
good faith on the basis of recent historical information (it being understood
that such projections may be subject to significant uncertainties and
contingencies, many of which are beyond the Company's control and that no
assurance can be given that the projections will be realised) and on the basis
of reasonable assumptions.

 
8.2  
The representations and warranties set out in paragraph 8.1:

 
(a)  
are deemed to be made by the Company by reference to the facts and circumstances
then existing on the date of this letter, on the date on which the Information
is provided (but only in respect of such Information) and the date the
Facilities Agreement is signed; and

 
(b)  
will be superseded by those in the Facilities Agreement.

 
8.3  
The Company shall, promptly upon becoming aware of the same, notify the Mandated
Lead Arrangers and the Bookrunners in writing if, prior to the date of the
Facilities Agreement, any representation and warranty set out in paragraph 8.1
is, to its knowledge, incorrect or misleading in any material respect and agrees
to supplement the Information promptly from time to time to ensure that each
such representation and warranty is correct when made.

 
8.4  
The Company acknowledges that the Mandated Lead Arrangers, the Bookrunners and
the Underwriters will be relying on the Information without carrying out any
independent verification.

 
9  
Indemnity

 
9.1  
 

 
(a)  
Whether or not the Finance Documents are signed, the Company shall within five
Business Days of demand indemnify each Indemnified Person against any

 
 
6

--------------------------------------------------------------------------------

 
  
cost, expense, loss or liability (including without limitation legal fees)
incurred by or awarded against that Indemnified Person in each case arising out
of or in connection with any action, claim, investigation or proceeding
commenced or threatened (including, without limitation, any action, claim,
investigation or proceeding to preserve or enforce rights) in relation to:

 
(i)  
the use of the proceeds of the Facilities;

 
(ii)  
any Mandate Document or any Finance Document (subject in the case of fees, costs
and expenses set forth in the Mandate Documents to the limitations set out in
paragraph 6 (Fees, Costs and Expenses) above); and/or

 
(iii)  
the arranging or underwriting of the Facilities.

 
(b)  
The Company will not be liable under paragraph (a) above for any cost, expense,
loss or liability (including without limitation legal fees) incurred by or
awarded against an Indemnified Person if that cost, expense, loss or liability
results from any breach by that Indemnified Person of any Mandate Document or
any Finance Document or any other material contractually binding obligations or
which is, in each case, finally judicially determined to have resulted from the
gross negligence or wilful misconduct of that Indemnified Person.

 
(c)  
For the purposes of this paragraph 9.1:

 
"Indemnified Person" means each Mandated Lead Arranger, each Bookrunner, each
Underwriter, the Facility Agent, the Security Agent, each Lender, in each case,
any of their respective Affiliates and each of their (or their respective
Affiliates') respective directors, officers, employees and agents.
 
9.2  
If any event occurs in respect of which indemnification may be sought from the
Company, the Indemnified Person shall (in each case to the extent legally
permissible to do so):

 
(a)  
notify the Company in writing within a reasonable time after the relevant
Indemnified Person becomes aware of such event;

 
(b)  
consult with the Company with respect to the conduct of the relevant claim,
action or proceeding; and

 
(c)  
conduct such claim, action or proceeding properly and diligently.

 
9.3  
No Mandated Lead Arranger, Bookrunner or Underwriter shall have any duty or
obligation, whether as fiduciary for any Indemnified Person or otherwise, to
recover any payment made or required to be made under paragraph 9.1.

 
 
7

--------------------------------------------------------------------------------

 
9.4  
 

 
(a)  
The Company agrees that no Indemnified Person shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company or any of
its Affiliates for or in connection with anything referred to in paragraph 9.1
above except, following the Company's agreement to the Mandate Documents, for
any such cost, expense, loss or liability incurred by the Company that results
from any breach by that Indemnified Person of any Mandate Document or any
Finance Document or which is finally judicially determined to have resulted from
the gross negligence or wilful misconduct of that Indemnified Person.

 
(b)  
Notwithstanding paragraph (a) above, no Indemnified Person shall be responsible
or have any liability to the Company or any of its Affiliates or anyone else for
consequential losses or damages.

 
(c)  
The Company represents to the Mandated Lead Arrangers, the Bookrunners and
Underwriters that:

 
(i)  
it is acting for its own account and it has made its own independent decisions
to enter into the transaction contemplated in the Mandate Documents (the
"Transaction") and as to whether the Transaction is appropriate or proper for it
based upon its own judgement and upon advice from such advisers as it has deemed
necessary;

 
(ii)  
it is not relying on any communication (written or oral) from any or all of the
Mandated Lead Arrangers, the Bookrunners or Underwriters as investment advice or
as a recommendation to enter into the Transaction, it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction.  No communication (written or oral) received from
any or all of the Mandated Lead Arrangers, Bookrunners or Underwriters shall be
deemed to be an assurance or guarantee as to the expected results of the
Transaction;

 
(iii)  
it is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.  It is also capable of assuming,
and assumes, the risks of the Transaction; and

 
(iv)  
no Mandated Lead Arranger, Bookrunner or Underwriter is acting as a fiduciary
for or as an adviser to it in connection with the Transaction.

 
9.5  
Each Mandated Lead Arranger, Underwriter and Bookrunner agrees that it will not
take any proceedings against the Investors or any of its Affiliates and its (or
its Affiliates' or the Company’s’) directors, officers, employees and agents
(the "Company Indemnified Persons") in respect of any claim it might have or in
respect of any act or omission of any kind (including gross negligence or wilful
misconduct) by that Company Indemnified Person in relation to any Mandate
Document or Finance Document. Any Company Indemnified Person may rely on this
paragraph in accordance with the Contracts (Rights of Third Parties) Act 1999.

 
 
8

--------------------------------------------------------------------------------

 
9.6  
For the avoidance of doubt, no direct or indirect shareholder or investor in the
Company shall have any liability under the Mandate Documents or Finance
Documents or in respect of any Information delivered to any person in connection
with the Acquisition (including the financing of the Acquisition).

 
9.7  
The Contracts (Rights of Third Parties) Act 1999 shall apply to this paragraph 9
but only for the benefit of the other Indemnified Persons, subject always to the
terms of paragraphs 17.2 and 19 (Governing Law and Jurisdiction) and provided
that the Mandated Lead Arrangers (without obligation) will have the sole conduct
of any such action on behalf of the relevant Indemnified Person.

 
10  
Confidentiality

 
10.1  
Each party hereto acknowledges that the Mandate Documents and all Confidential
Information are confidential and no party shall, (and each party shall ensure
that none of its Affiliates shall), without the prior written consent of each
other party hereto, disclose the Mandate Documents or their contents to any
other person except:

 
(a)  
as required by law or by any applicable governmental or other regulatory
authority or by any applicable stock exchange, in each case, provided that the
person to whom the Mandate Documents or Confidential Information are to be given
is informed of their confidential nature and that some or all of the
Confidential Information may be price sensitive information;

 
(b)  
to its employees or professional advisers for the purposes of the Facilities who
have been made aware of and agree to be bound by the obligations under this
paragraph or are in any event subject to confidentiality obligations as a matter
of law or professional practice;

 
(c)  
that the Company may make the Mandate Documents available to the Target and its
professional advisers in connection with the Acquisition provided that they have
been made aware of and agree to be bound by the obligations under this paragraph
or are in any event subject to confidentiality obligations as a matter of law or
professional practice and provided further that the Fee Letter is redacted to
remove any reference to the actual amount (including a reference by way of
percentage) of the fees payable thereunder;

 
(d)  
that the Company may make the Mandate Documents (other than the Fee Letter)
available to the Company’s shareholders and its professional advisers in
connection with the Acquisition provided that they have been made aware of and
agree to be bound by the obligations under this paragraph or are in any event
subject to confidentiality obligations as a matter of law or professional
practice; and

 
(e)  
that the Mandated Lead Arrangers, the Bookrunners and the Underwriters may
disclose any Mandate Document or any Confidential Information to any of its
Affiliates or to any bank, financial institution or other person with whom it is
discussing the transfer, assignment or participation of any commitment or
obligation under any Mandate Document and/or the Facilities provided that the
person to whom the Mandate Documents or Confidential Information is to be given
has entered into a confidentiality undertaking (as defined below)

 
 
9

--------------------------------------------------------------------------------

 
 
(except that there shall be no requirement for a confidentiality undertaking if
the recipient is subject to confidentiality obligations as a matter of law or
professional practice to maintain the confidentiality of the Confidential
Information).

 
10.2  
For the purpose of this paragraph 10:

 
(a)  
"Confidential Information" means all information relating to the Company, any
Obligor, the Group, the Target Group, the Mandate Documents, the Finance
Documents and/or the Facilities which is provided to a Mandated Lead Arranger or
Underwriter (the "Receiving Party") in relation to the Acquisition, the Mandate
Documents, the Finance Documents or Facilities by the Investors, the Company,
the Group, the Target Group or any of its affiliates or advisers (the "Providing
Party"), in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that:

 
(i)  
is or becomes public information other than as a direct or indirect result of
any breach by the Receiving Party of a confidentiality agreement to which that
Receiving Party is party; or

 
(ii)  
is identified in writing at the time of delivery as non-confidential by the
Providing Party; or

 
(iii)  
is known by the Receiving Party before the date the information is disclosed to
the Receiving Party by the Providing Party or is lawfully obtained by the
Receiving Party after that date, from a source which is, as far as the Receiving
Party is aware, unconnected with the Group or the Target Group and which, in
either case, as far as the Receiving Party is aware, has not been obtained in
breach of, and is not otherwise subject to, any obligation of confidentiality.

 
(b)  
"confidentiality undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the Company
and the relevant Mandated Lead Arranger, Bookrunner or Underwriter.

 
11  
Publicity/Announcements

 
11.1  
All publicity in connection with the Facilities shall be managed by the Mandated
Lead Arrangers and the Company.

 
11.2  
No announcements regarding the Facilities or any roles as arranger, underwriter,
bookrunner, lender or agent shall be made without the prior written consent of
the Company and each of the Mandated Lead Arrangers, Bookrunners and
Underwriters.

 
12  
Conflicts

 
12.1  
The Company and each Mandated Lead Arranger, Bookrunner and Underwriter
acknowledges that the Mandated Lead Arrangers or their Affiliates, the
Bookrunners or their Affiliates and the Underwriters

 
 
10

--------------------------------------------------------------------------------

 
 
or their Affiliates may provide debt financing, equity capital or other services
to other persons with whom the Company or its Affiliates may have conflicting
interests in respect of the Facilities in this or other transactions.

 
12.2  
The Company and each Mandated Lead Arranger, Bookrunner and Underwriter
acknowledges that the Mandated Lead Arrangers or their Affiliates, the
Bookrunners or their Affiliates and the Underwriters or their Affiliates may act
in more than one capacity in relation to this transaction and may have
conflicting interests in respect of such different capacities.

 
12.3  
The Mandated Lead Arrangers, Bookrunners and Underwriters shall not use
Confidential Information in connection with providing services to other persons
or furnish such information to such other persons.

 
12.4  
The Company acknowledges that the Mandated Lead Arrangers, Bookrunners and
Underwriters have no obligation to use any information obtained from another
source for the purposes of the Facilities or to furnish such information to the
Company or its Affiliates.

 
13  
Assignments

 
13.1  
The Company shall not assign any of its rights or transfer any of its rights or
obligations under the Mandate Documents without the prior written consent of
each of the Mandated Lead Arrangers, the Bookrunners and Underwriters.

 
13.2  
Each Underwriter may delegate any or all of its rights and obligations under the
Mandate Documents to any of their Affiliates (each a “Delegate”) and may
designate any Delegate as responsible for the performance of its appointed
functions under the Mandate Documents, but each existing Underwriter shall
remain responsible for the performance by each Delegate of any such functions
under the Mandate Documents.

 
14  
Termination

 
14.1  
If the Company does not accept the offer made by each of the Mandated Lead
Arrangers, Bookrunners and Underwriters in this letter before close of business
in Hong Kong on the date falling 5 Business Days after (and excluding) the date
of this letter, prior to which the Mandated Lead Arrangers, Bookrunners and
Underwriters undertake not to revoke the offer in this letter, such offer shall
terminate on that date.

 
14.2  
Following acceptance of this letter and subject to paragraph 15 (Survival)
below, all parties’ obligations under the Mandate Documents will terminate upon
the date which is the earlier of:

 
(a)  
15 November 2011 or such other date as is agreed in writing between the parties
to this letter;

 
(b)  
the Signing Date;

 
(c)  
(before each party to the Approved Merger Agreement has become legally bound by
the provisions thereof) the date on which the Company withdraws its

 
 
11

--------------------------------------------------------------------------------

 
  
offer to acquire the Target Group or such offer is cancelled or the shareholders
of the Company accept an offer to acquire the Target Group from another bidder;
and
 

(d)  
(after each party to the Approved Merger Agreement has become legally bound by
the provisions thereto) the date on which the Approved Merger Agreement is
terminated in accordance with the provisions of paragraph (a) to (d) inclusive
of section 8.1 (Termination) of the Approved Merger Agreement.

 
14.3  
Any Mandated Lead Arranger, Bookrunner or Underwriter may terminate its
obligations under this letter by not less than three Business Days written
notice to the Company and the other Mandated Lead Arranger(s), Bookrunner(s) and
Underwriter(s) if:

 
(a)  
the Company is in breach of any of the material terms of the Mandate Documents;
or

 
(b)  
any of the conditions set out in paragraph 2 (Conditions) is not capable of
being satisfied or has not been satisfied by the date set out in that paragraph
and, in each case, has not been waived by the Underwriters.

 
14.4  
The Company may terminate its obligations under the Mandate Documents by not
less than three Business Days' written notice to the Mandated Lead Arrangers,
Bookrunners and Underwriters if the other parties are in breach of any material
terms of the Mandate Documents.

 
15  
Survival

 
15.1  
Except for paragraphs 3 (Underwriting Proportions) and 14 (Termination) the
terms of this letter shall survive and continue after the Finance Documents are
signed but shall in the case of paragraphs 6 (Fees, Costs and Expenses), 9
(Indemnity) and 10 (Confidentiality) terminate on the Signing Date to the extent
that equivalent provisions are contained therein (but without prejudice to the
accrued rights and obligations of any Mandated Lead Arranger, Bookrunner or
Underwriter at the time of termination).

 
15.2  
Without prejudice to paragraph 15.1, paragraphs 6 (Fees, Costs and Expenses), 7
(Payments), 9 (Indemnity), 10 (Confidentiality), 11.2 (Publicity/Announcements),
12 (Conflicts) and 14 (Termination) to 19 (Governing Law and Jurisdiction)
inclusive shall survive and continue after any termination of the obligations of
any Mandated Lead Arranger, Bookrunner or Underwriter under the Mandate
Documents.

 
16  
Entire Agreement

 
16.1  
The Mandate Documents set out the entire agreement between the Company, the
Mandated Lead Arrangers, the Bookrunners and the Underwriters as to arranging
and underwriting the Facilities and supersede and replaces any prior oral and/or
written understandings or arrangements relating to the Facilities (including the
mandate letter and fee letter dated 1 April 2011 between the Company, Bank of
America, N.A. and The Hongkong and Shanghai Banking Corporation Limited and the
mandate letter and fee letter dated 27 April 2011 between the Company, Bank of
America N.A., The

 
 
12

--------------------------------------------------------------------------------

 
  
Hongkong and Shanghai Banking Corporation Limited and Citigroup Global Markets
Asia Limited).

 
16.2  
Any provision of a Mandate Document may only be amended or waived in writing
signed by the Company and each of the Mandated Lead Arrangers, Bookrunners and
Underwriters.

 
17  
Third Party Rights

 
17.1  
Unless expressly provided to the contrary in this letter, a person who is not a
party to this letter has no right under the Contracts (Rights of Third Parties)
Act 1999 to enforce or to enjoy the benefit of any of its terms.

 
17.2  
Notwithstanding any term of this letter, the consent of any person who is not a
party to this letter is not required to rescind or vary this letter at any time.

 
18  
Counterparts

 
The Mandate Documents may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of the relevant Mandate Document.
 
19  
Governing Law and Jurisdiction

 
19.1  
The Mandate Documents (including, if applicable, the agreement constituted by
your acknowledgement of the relevant terms of the Mandate Documents) and any
non-contractual obligations arising out of or in connection with them (including
any non-contractual obligations arising out of the negotiation of the
transaction contemplated by the Mandate Documents) are governed by English law.

 
19.2  
The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with the Mandate Documents (including a dispute
relating to any non-contractual obligation arising out of or in connection with
either the Mandate Documents or the negotiation of the transaction contemplated
by the Mandate Documents).

 
19.3  
The Company further agrees:

 
(a)  
to waive any objection to the English courts on grounds of inconvenient forum or
otherwise as regards proceedings in connection with the Mandate Documents;

 
(b)  
that a judgment or order of an English court in connection with the Mandate
Documents is conclusive and binding on the Company and may be enforced against
the Company in the courts of any other jurisdiction; and

 
(c)  
that nothing in this paragraph limits our right to bring proceedings against the
Company in connection with the Mandate Documents:

 
(i)  
in any other court of competent jurisdiction; or

 
(ii)  
concurrently in more than one jurisdiction.

 
 
13

--------------------------------------------------------------------------------

 
19.4  
Without prejudice to any other mode of service, the Company consents to the
service of process relating to any such proceedings by prepaid posting a copy of
the process to the address of the Company's agent for service of process
specified below.

 
19.5  
Without prejudice to any other mode of service allowed under any relevant law,
the Company:

 
(a)  
irrevocably appoints Kirkland & Ellis International LLP at 30 St Mary Axe,
London EC3A 8AF (Attention:  Stephen Gillespie)  as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Mandate Document; and

 
(b)  
agrees that failure by a process agent to notify the Company of the process will
not invalidate the proceedings concerned.

 
If you agree to the above, please acknowledge your agreement and acceptance of
the offer by signing and returning the enclosed copy of this letter together
with the Fee Letter countersigned by you to each of:
 
(a)  
Edmund Leong at Bank of America, N.A. (edmund.leong@baml.com);

 
(b)  
Anthony Yap at The Hongkong and Shanghai Banking Corporation Limited
(anthony.h.c.yap@hsbc.com.hk); and

 
(c)  
Vivian Sam at Citigroup Global Markets Asia Limited (vivian.sam@citi.com).

 

 
 
14

--------------------------------------------------------------------------------

 

Yours faithfully
 
 
/s/ Edmund Leong
For and on behalf of
BANK OF AMERICA, N.A.
as Mandated Lead Arranger
 


/s/ Edmund Leong
For and on behalf of
BANK OF AMERICA, N.A.
as Bookrunner

 
/s/ Edmund Leong
For and on behalf of
BANK OF AMERICA, N.A.
as Underwriter


 
 
15

--------------------------------------------------------------------------------

 
Yours faithfully
 
 
/s/ Lyndon Hsu
For and on behalf of
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
as Mandated Lead Arranger


 
/s/ Lyndon Hsu
For and on behalf of
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
as Bookrunner

 
/s/ Lyndon Hsu
For and on behalf of
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
as Underwriter


 
 
16

--------------------------------------------------------------------------------

 

Yours faithfully
 
 
/s/ Benjamin Ng
For and on behalf of
CITIGROUP GLOBAL MARKETS ASIA LIMITED
as Mandated Lead Arranger
 


/s/ Benjamin Ng
For and on behalf of
CITIGROUP GLOBAL MARKETS ASIA LIMITED
as Bookrunner

 
/s/ Benjamin Ng
For and on behalf of
CITIBANK, N.A.
as Underwriter



 
 
17

--------------------------------------------------------------------------------

 

We acknowledge and agree to the above:



 
/s/ Michael Goss
For and on behalf of
AMBER MERGERCO INC.
as the Company



 
 
18

--------------------------------------------------------------------------------

 

APPENDIX 1
 
Security Assumptions
 


 
1.
The Parent, or as the case may be, the Company (but not both) (the "Share
Security Provider") will grant security on 65% of its (the "Pledged Shares")
directly wholly-owned Subsidiary's shares (the "Relevant Company").

 
2.
The Share Security Provider will:

 
 
(i)
deposit the 35% of the shares in the Relevant Company not subject to the
security described in paragraph 1 above (the "Remaining Shares") with a
custodian on terms that the Remaining Shares deposited may not be sold or
encumbered otherwise than provided for in the custodianship agreement provided
that the Remaining Shares shall remain fully subject to the claims of unsecured
creditors of the Share Security Provider; and

 
 
(ii)
agree in the Facilities Agreement or another Finance Document not to dispose of
or encumber the Remaining Shares other than as expressly permitted thereunder
provided that the Remaining Shares are not thereby deprived from the unsecured
creditors of the Share Security Provider .

 
3.
The constitutional or other relevant documents of the Relevant Company will
provide for a "drag along" right such that an enforcement of the security over
the Pledged Shares by way of a sale to a third party the Remaining Shares could
be dragged along and also be sold to the third party purchaser at the same price
per share as the price per share at which the Pledged Shares are sold thereto
provided that:

 
 
(i)
a third party shall not include a Lender or any Affiliate of a Lender; and

 
 
(ii)
any proceeds received with respect to such Remaining Shares are not thereby
deprived from the unsecured creditors of the Share Security Provider.

 
4.
Any other shares in Obligors which cannot be pledged as a result of structural
limitations would be subject to the constraint outlined in paragraph 2(ii) above
(but replacing the reference to the parent of the relevant Obligor for Share
Security Provider where appropriate).

 
5.
Security and cross-guarantees from the Onshore Group Companies will be available
to support their borrowings under the Facilities onshore.

 
6.
The Parent will enter into necessary arrangements to ensure that any claims owed
to it from the Company will be fully subordinated to the rights of the Lenders
under the Finance Documents.

 
7.
The Parent will grant holding company and negative pledge undertakings in
respect of itself (on substantially the same terms as the undertakings given at
(j) and (n) in the “General Undertakings” section of the Term Sheet).

 
 
 
 
19

--------------------------------------------------------------------------------

 

APPENDIX 2
 
TERM SHEET

 
US$ 80,000,000 MULTICURRENCY TERM AND REVOLVING FACILITIES FOR PROJECT AMBER
 
 
 
Facilities as follows:

 
1.
US$ 60,000,000 Base Currency Term Loan Facility ("Term Facility") - see Part 1;
and
   
2.
US$ 20,000,000 Multicurrency Revolving Credit Facility ("Revolving Facility") -
see Part 2.

 
Pricing is set out in Part 3 and other terms are set out in Part 4. The Term
Facility together with the Revolving Facility are the "Facilities".
 

 
20

--------------------------------------------------------------------------------

 

 
PART 1

 
 
TERM FACILITY

 
Facility:
Term loan facility.
   
Amount:
US$ 60,000,000 denominated in US$.
    Borrower: Amber Mergerco Inc. (the "Company") a newly incorporated company
incorporated under the laws of State of Florida with limited liability (the
"Term Facility Borrower") which will be       (a)
incorporated for the purposes of the acquisition of the entire issued share
capital of China Fire & Security Group, Inc. (the “Target”) by wayof a one-step
merger resulting in the Target becoming a direct wholly-owned Subsidiary of the
Parent (as defined below) (the "Acquisition"); and
        (b) together with the Parent, indirectly owned and controlled by funds
and other entities managed by or otherwise advised by the Investors.    
Mandated Lead Arrangers:
Bank of America, N.A., Citigroup Global Markets Asia Limited and The Hongkong
and Shanghai Banking Corporation Limited.
   
Underwriters:
Bank of America, N.A., Citibank N.A. and The Hongkong and Shanghai Banking
Corporation Limited.
   
Bookrunners:
Bank of America, N.A., Citigroup Global Markets Asia Limited and The Hongkong
and Shanghai Banking Corporation Limited.
   
Lenders:
The Underwriters for the Facilities and a group of persons transferred to in
compliance with the provisions of the section below headed "Assignments and
Transfers by Lenders”.
   
Ranking:
Guaranteed and secured as set out in Part 4.
   
Termination Date:
Five years from the date of first utilisation of the Facilities (the "Closing
Date").
    Purpose: To finance (directly or indirectly):       (a)
the purchase price for the Acquisition;
        (b) the payment of fees, costs and expenses incurred

 
 
21

--------------------------------------------------------------------------------

 

    by the Company or any other Group Company in connection with the Acquisition
and the Transaction Documents (the "Acquisition Costs"); and         (c)  if and
to the extent necessary, the refinancing of existing indebtedness of the Target
and its Subsidiaries (the "Target Group") and paying any breakage costs,
redemption premia and other fees, costs and expenses payable in connection with
such refinancing and/or Acquisition,        
as described in the agreed form funds flow statement (the "Funds Flow
Statement").
   
Availability Period:
From the signing date of the Facilities Agreement (the "Signing Date") to the
end of the Certain Funds Period (as defined below).
   
Single Drawdown:
The Term Facility will be drawn in one single drawing.
   
Repayment:
Semi-annual repayments on 30 June and 30 December each Financial Year, with the
first repayment date falling on 30 June 2012, in accordance with the
amortisation schedule set out below.
     
Repayment Date
Repayment Instalment
(as a percentage)
 
30 June 2012
5.0%
 
30 December 2012
5.0%
 
30 June 2013
5.0%
 
30 December 2013
7.5%
 
30 June 2014
10.0%
 
30 December 2014
10.0%
 
30 June 2015
12.5%
 
30 December 2015
12.5%
 
Termination Date in respect of the Term Facility
32.5%


 
22

--------------------------------------------------------------------------------

 

 
PART 2

 
 
REVOLVING FACILITY

 
Facility:
Revolving credit facility which may be utilised by way of:       (a)
drawing of loans or Rollover Drawings (as defined below);
        (b)
issue of bank guarantees and documentary credits (including letters of credit
and performance bonds) (each a "Bank Guarantee"); and
        (c) Ancillary Facilities.       
PRC Group Company:
A Group Company incorporated in and carrying on business in the People’s
Republic of China (together the “PRC Group Companies”).    
Onshore Group Company:
A Group Company incorporated in and carrying on business in an Onshore
Jurisdiction (together the "Onshore Group Companies").    
Offshore Group Company:
The Term Facility Borrower and a Group Company incorporated in the United States
of America acquired pursuant to a Permitted Acquisition (together the “Offshore
Group Companies”).    
Onshore Jurisdiction:
The People’s Republic of China, India, Indonesia or Taiwan or any other
jurisdiction where, in accordance with the Agreed Security Principles,
guarantees and security for the Term Facility would not be available or
cashflows are not freely available to meet Debt Service, other than by way of
dividends.    
Amount:
US$ 20,000,000 denominated in US$ and available to be drawn in US$ and any other
Optional Currency with US$ 11,666,666.67 being made available to PRC Group
Companies (the “PRC Revolving Facility”) and US$ 8,333,333.33 being made
available to Offshore Group Company (the “Offshore Revolving Facility”).    
Optional Currencies:
Any currency selected by the relevant Borrower and agreed by all the Lenders
participating in the Revolving Facility provided that such currency is freely
available and freely convertible in the London Interbank Market.

 
 
23

--------------------------------------------------------------------------------

 

 
Subject to the above conditions, RMB will be available under the PRC Revolving
Facility to PRC Group Companies which accede as Borrowers as contemplated in
this Term Sheet.
 
Borrowers:
The Offshore Group Companies, any member of the Target Group that is a wholly
owned subsidiary of the Company and is incorporated in the People’s Republic of
China and other members of the Group on the list of Borrowers to be agreed with
the Mandated Lead Arrangers prior to or on the Signing Date.  If a company is to
be added as a proposed Borrower after the Signing Date, Lender consent will not
be required if it is incorporated in the People’s Republic of China or in the
same jurisdiction as an existing Borrower.  The consent of all of the Lenders
participating in the Revolving Facility (each acting reasonably) shall otherwise
be required.
 
Mandated Lead Arrangers:
As for Term Facility.
 
Bookrunners:
As for Term Facility.
 
Underwriters:
As for Term Facility.
 
Lenders:
As for Term Facility save for any part of the Revolving Facilities provided to a
PRC Group Company where the Lenders may delegate their functions as Lenders to
their Affiliates in order to comply with applicable laws and regulations.
 
Ranking:
Guaranteed and secured as set out in Part 4 and ranking pari passu with the Term
Facility.
 
Termination Date:
Five years from the Closing Date.
 
Purpose:
The general corporate and working capital purposes of the Group (including, for
the avoidance of doubt, the payment of fees, costs and expenses related to or
arising in connection with the Acquisition).
 
Availability Period:
From the first drawdown of the Term Facility to the date falling one (1) month
prior to the Termination Date.
 
Limitation on Utilisation:
No Utilisation shall be made unless the Term Facility has been utilised.
 
Maximum Number of Utilisations:
No more than 10 Utilisations may be outstanding.
 
Minimum Amount of each Loan:
US$ 500,000 or its equivalent in another currency (and integral multiples of US$
100,000 or its equivalent in

 
 
24

--------------------------------------------------------------------------------

 

  another currency) or appropriate equivalent minimum amounts for Optional
Currencies.    
Repayment:
Each Loan shall be repaid on the last day of its Interest Period relating
thereto, provided however that the Borrowers may elect to roll over drawings for
subsequent interest periods (each a "Rollover Drawing").  Each Rollover Drawing
shall be deemed to be a new drawing the proceeds of which were applied in
repayment of the maturing Revolving Facility drawing.  During the Availability
Period, amounts repaid may be re-borrowed.  No amount may be outstanding after
the Termination Date.    
Clean down:
Commencing with the financial year ending 31 December 2012, Loans under:        
(a)
the PRC Revolving Facility, any cash loan element under the Ancillary Facilities
provided under the PRC Revolving Facility and any cash loans covered by a Bank
Guarantee issued under the PRC Revolving Facility or an Ancillary Facility
provided under the PRC Revolving Facility; and
        (b) the Offshore Revolving Facility, any cash loan element under the
Ancillary Facilities provided under the Offshore Revolving Facility and any cash
loans covered by a Bank Guarantee issued under the Offshore Revolving Facility
or an Ancillary Facility provided under the Offshore Revolving Facility, less
cash or cash equivalent investments held by Offshore Group Companies which, in
each case, is freely accessible,         shall, in each case and at the same
time, be reduced to zero for a period of not less than five (5) successive
Business Days in each financial year of the Company.  Not less than six (6)
months shall elapse between such periods, with the timing of such five (5)
Business Day period to be determined by the Company and the relevant Borrowers
at their sole discretion. Waiver of the clean down requirement shall be subject
to the consent of the Majority Lenders participating in the Revolving Facility
only.      
Bank Guarantee:
Each Bank Guarantee will be issued by the Issuing Bank which will be
counter-indemnified by the Lenders participating in the Revolving Facility.

 
 
25

--------------------------------------------------------------------------------

 

  A Bank Guarantee will not be issued unless it complies with the requirements
below and the conditions for drawing it are satisfied in accordance with the
terms of the Facilities Agreement.       Each Bank Guarantee will be:       (a)
in an agreed form with that Issuing Bank or substantially in the form to be
included as a schedule to the Facilities Agreement;
        (b)
in a minimum amount of US$ 100,000 or equivalent minimum amounts for Optional
Currencies;
        (c)
issued by an Issuing Bank;
        (d)
issued in favour of a beneficiary which it is not prohibited from dealing with
by any applicable law, regulation or internal requirement or any other
beneficiary approved by the Majority Lenders participating in the Revolving
Facility;
        (e)
if denominated in an Optional Currency, revalued by the Facility Agent at six
monthly intervals from the date of the Bank Guarantee; and
        (f)
issued with an expiry date falling on or before the Termination Date of the
Revolving Facility.
        The Facility Agent will revalue the Bank Guarantees that are denominated
in any currency other than the base currency for the Revolving Facility at
six-monthly intervals.  The Borrowers will ensure (by making prepayments within
3 Business Days of demand provided that the Facility Agent has notified the
relevant Borrower of such revaluation within 10 days of the semi-annual
revaluation date) that the aggregate base currency equivalent of the Revolving
Facility utilisations do not exceed the total Revolving Facility commitments
following that revaluation.  Upon rollovers of the Revolving Facility advances,
the Borrowers will ensure that the aggregate base currency equivalent of
Revolving Facility utilisations (based on the latest such revaluation) do not
exceed the total Revolving Facility commitments.    
Issuing Bank:
Bank of America, N.A., and/or any Lender under the Revolving Facility which
agrees to act as the Issuing Bank.

 
 
26

--------------------------------------------------------------------------------

 
Maximum Number of Bank Guarantees:
No more than 20 Bank Guarantees may be outstanding at any one time.
 
Maximum aggregate amount of Bank Guarantee:
The maximum aggregate amount of all Bank Guarantees provided under:
 
(a) the Offshore Revolving Facility, shall not exceed US$ 5,000,000; and
 
(b) the PRC Revolving Facility, shall not exceed US$ 10,000,000.
 
Ancillary Facilities:
An Ancillary Facility may be made available on a bilateral basis and on normal
commercial terms by a consenting Lender or an Affiliate of a Lender to a
Borrower in place of all or part of that Lender's participation in the Revolving
Facility, provided that certain customary terms will in any Ancillary Facility
entered into will be subject to the terms of the Facility Agreement which will
prevail in the case of any inconsistency.
 
 
Ancillary Facilities may consist of overdraft, guarantee, bonding, documentary
or stand-by letter of credit, short term loan, derivatives or foreign exchange
facilities or any other facility or accommodation agreed between the Company and
the relevant Lender.
 
Maximum Ancillary Commitments:
The maximum aggregate amount of Ancillary Commitments provided under the
Offshore Revolving Facility, shall not exceed US$ 10,000,000.
 
No Ancillary Facilities will be available under the PRC Revolving Facility.


 
27

--------------------------------------------------------------------------------

 

 
PART 3

 
 
PRICING

 
Fees:
As set out in the Fee Letter.      
Commitment Fee:
A per annum amount equal to 40 per cent. of the applicable Margin (as set out in
the table below under the “Margin Ratchet” section) on the unused and
uncancelled amount of the applicable Facility from the Signing Date to the end
of the applicable Availability Period.  Accrued commitment fee is payable
quarterly in arrear during the relevant Availability Period, on the last day of
the relevant Availability Period and on the cancelled amount of any Facility at
the time a cancellation is effective.      
Margin:
The initial Margin under the Facilities shall be 5.00 per cent. per annum      
Margin Ratchet:
From the date which is the earlier of (i) the date which is six months from the
Closing Date and (ii) 31 December 2011, the Margin will vary in accordance with
the Margin Ratchet below tested on a quarterly basis provided that:         (a)
no Event of Default has occurred; and         (b) Leverage (as defined in
Schedule 1) is within a range set out below (with no limits on the reduction to
be effected on any single reset date).         The Margin in respect of Term
Facility and the Revolving Facility shall be increased or decreased as set out
below.        
Ratio of Total
Gross Debt to
Consolidated
EBITDA
Term Facility
Margin
 
(% per annum)
Revolving
Facility Margin
 
(% per annum)
 
Greater than 2.75:1
 
5.00
5.00
 
Equal to or less
than 2.75:1 but
greater than 2.25:1
 
4.00
4.00
 
Equal to or less
than 2.25:1 but
greater than 1.25:1
 
3.50
3.50
 
Equal to or less than 1.25:1
 
3.00
3.00
   
 
   

 
 
28

--------------------------------------------------------------------------------

 

 
Any adjustment will take effect five days after the date on which the Facility
Agent receives (x) prior to the first financial undertaking test date, the
consolidated management accounts for the most recently completed Financial
Quarter together with a compliance certificate signed by the chief financial
officer and a director of the Company with supporting calculations of Leverage
as at that Financial Quarter and (y) on or after the first financial undertaking
test date, the consolidated management accounts for the most recently completed
Financial Quarter and relevant compliance certificate.
 
 
If the annual audited financial statements of the Group show that a higher or
lower rate of Margin should have applied during a certain period on the basis of
the quarterly consolidated accounts for the same period, then the Company shall
(or shall ensure the relevant Borrower shall) pay to the Facility Agent the
amount necessary to ensure any adjusting payments will be made by way of
adjustments to the next payment of Margin so that the parties (but only in
respect of payments to the Lenders for participating in the relevant Facility
both at the time to which the adjustments relate and the time when the
adjustments are actually made) are in the position they would have been in had
the relevant figures in the quarterly consolidated accounts been the same as
those in the audited annual consolidated accounts.
 
 
While an Event of Default is continuing, the Margin for the Term Facility and
Revolving Loan shall be the highest rate set out above for a Loan under that
Facility. Once that Event of Default is remedied or waived, the Margin will be
re-calculated on the basis of the most recently delivered quarterly consolidated
accounts and the provisions of this Margin Ratchet (on the assumption that as at
the date such quarterly consolidated accounts were delivered no Event of Default
had occurred or was continuing) with effect from that remedy or waiver.
 
For the purpose of determining the Margin, Leverage shall be determined in
accordance with the financial

 
 
29

--------------------------------------------------------------------------------

 

  covenants clause (as set out in Schedule 1 to this Term Sheet).    
Interest Periods for Loans:
One, two, three or six months at the relevant Borrower's (or the Company’s)
option or such other periods as may be selected by the relevant Borrower to
align with repayment dates or any other period agreed between the relevant
Borrower (or the Company) and all of the Lenders (in relation to the relevant
Loan).    
Interest on Loans:
For all drawings other than in RMB, the aggregate of the applicable:       (a)
Margin;
        (b)
LIBOR (set by reference to Reuters or, if not available, on the basis of rates
provided by agreed Base Reference Banks); and
        (c)
Mandatory Cost, if any.
        For all drawings in RMB, the agreed rate which is no more than 100 to
120% of the PBOC rate.    
Payment of Interest on Loans:
Interest is payable on the last day of each Interest Period (and, in the case of
Interest Periods of longer than six months, on the dates falling at six-monthly
intervals after the first day of the Interest Period).    
Bank Guarantee Fee:
A per annum fee in an amount equal to the applicable Margin for the Revolving
Facility payable quarterly in arrear (or such shorter period ending on the
relevant Expiry Date).  Accrued Bank Guarantee fee is also payable on the
cancelled amount of any Lender's Revolving Facility Commitment at the time a
cancellation in full is effective.    
Issuing Bank Fee:
0.125 per cent. per annum on the amount (other than the Issuing Bank's or its
affiliates share in its capacity as a Lender) of a Bank Guarantee issued by the
Issuing Bank payable at the same times and on the same basis as the Bank
Guarantee Fee.    
Default Interest:
If an Obligor fails to pay an amount due under a Finance Document on its due
date, the interest shall (to the extent permitted by law) accrue on the overdue
amount at a rate which is two per cent. per annum in excess of the applicable
Margin for the relevant Facility for as long as such amount remains overdue.    
Ancillary Facility Fees:
The Company or the relevant Borrower shall pay to each ancillary facility bank
such ancillary facility fees as may be agreed.

 
 
30

--------------------------------------------------------------------------------

 
No Deal, No Fees:
No fees, commissions, costs or expenses (other than the agreed legal fees
referred to in the Fees, Costs and Expenses section in the Mandate Letter) will
be payable unless utilisation of the Facilities occurs.


 
31

--------------------------------------------------------------------------------

 

 
PART 4

 
 
OTHER TERMS

 
Documentation:
The Facilities will be made available under a facilities agreement (the
"Facilities Agreement") based on the current recommended form of senior
multicurrency term and revolving facilities agreement for leveraged acquisition
finance transactions of the LMA (the "LMA Leveraged Document") and otherwise in
form and substance satisfactory to the Mandated Lead Arrangers and the Company
(each acting reasonably).
 
Other documentation will include Transaction Security Documents, Fee Letters and
Hedging Agreements.
     
Facility Agent:
Bank of America, N.A.    
Security Agent:
Bank of America, N.A.    
Parent:
A special purpose vehicle company to be incorporated in the Cayman Islands and
which will be wholly owned by the Investors.    
Group:
The Company and all its Subsidiaries, including from completion of the
Acquisition, the Target Group.    
Guarantors:
Each Offshore Group Company and each Material Company (including each Onshore
Group Company which is a Material Company (the Onshore Guarantors)), to the
extent legally possible and subject to the CFC Restrictions (as defined below),
the completion of all financial assistance whitewash procedures (if applicable)
and the agreed security principles set out in Schedule 4 hereto (the "Agreed
Security Principles").
 
The Company shall procure that:
       
(a)
on the Closing Date and once in each financial year of the Group, by reference
to the latest annual audited accounts (on a date determined by the Company), the
aggregate of EBITDA, gross assets and turnover of the Onshore Guarantors (in
each case calculated on an unconsolidated basis and excluding all intra-group
items and investments in Subsidiaries or Joint Ventures of any Onshore
Guarantors) must represent not less than 90 per cent of, respectively, the
Consolidated EBITDA, consolidated gross assets and turnover of all of

 
 
32

--------------------------------------------------------------------------------

 

   
the Onshore Group Companies (such requirement being the "Guarantor Coverage
Test"); and
 
        (b) a Material Company, to the extent legally possible and subject to
the CFC Restrictions (as defined below), the completion of all financial
assistance whitewash procedures (if applicable) and the Agreed Security
Principles, will become a guarantor within 30 days of the date on which such
Material Company becomes a Material Company.      
Material Company:
 
Any Group Company which is:
        (a) a PRC Group Company which has EBITDA representing 5 per cent. or
more of Consolidated EBITDA of the PRC Group Companies or which has gross assets
or turnover representing 5 per cent. or more of the gross assets or turnover of
the PRC Group Companies (taken together but in each case excluding all
intra-group items and investments in Subsidiaries or Joint Ventures of any PRC
Group Company); and         (b) a Group Company (other than an Onshore Group
Company, a Borrower and China Fire Protection Group Inc. (BVI Co)) which has
EBITDA representing 5 per cent. or more of Consolidated EBITDA of the Group
Companies (other than an Onshore Group Company, a Borrower and BVI Co) or which
has gross assets or turnover representing 5 per cent. or more of the gross
assets or turnover of the Group (in each case excluding all intra-group items
and investments in Subsidiaries or Joint Ventures of such Group Companies),    
    and in each case, tested by reference to the annual audited financial
statements of the Group delivered to the Facility Agent under the Facilities
Agreement.      
Obligors:
The Borrowers and each Guarantor.    
Onshore Obligors:
The Borrowers and Guarantors which are incorporated and carrying on business in
an Onshore Jurisdiction.    
Offshore Obligors:
The Borrowers and Guarantors which are not Onshore Obligors.

 
 
33

--------------------------------------------------------------------------------

 
Additional Obligors:
A mechanism will be included in the Facilities Agreement to enable any
(wholly-owned other than in the case of a proposed Guarantor) Subsidiary of the
Company (which, in the case of a proposed borrower, either (i) is incorporated
in the same jurisdiction as an existing Borrower or an Onshore Jurisdiction or
(ii) has been approved by the Majority Lenders (acting reasonably) participating
in the relevant Facility only) to accede as borrower and/or guarantor.    
Resignation of Onshore Obligors:
Onshore Obligors may resign from being an Obligor under the Facilities Agreement
provided that, in the case of a Onshore Group Company which is a Borrower under
the PRC Revolving Facility (an Onshore Borrower), no amount borrowed by that
Onshore Borrower is outstanding (or will be outstanding at the time of
resignation) and, in the case of an Onshore Guarantor, (a) that Guarantor is not
a Onshore Borrower (unless it is at the same time resigning as an Onshore
Borrower), (b) no Event of Default is continuing and (c) the Guarantor Coverage
Test (as defined above) continues to be complied with.    
Transaction Security:
On the Closing Date (in the case of paragraphs (a) and (b) inclusive below) and
(in the case of paragraphs (c) and (d) inclusive below) upon a Group Company
becoming a Borrower and/or Guarantor and (in the case of paragraph (e) below)
within 30 days of the date on which a Material Company becomes a Material
Company and, in each case, to the extent legally possible and subject to (I) the
CFC Restrictions (as defined below), (II) the completion of all financial
assistance whitewash procedures (if applicable) and (III) the Agreed Security
Principles:       (a) the Parent, or as the case may be, the Company (but not
both) will grant security over no more than 65% of its directly wholly owned
Subsidiary’s shares;         (b) the Company will grant first priority security
over its material assets to secure the Facilities provided to the Company;      
  (c) each Borrower (other than the Company) will grant first priority security
over its material assets to secure the Facilities provided to the relevant
Borrower (other than the Company);         (d)
each Onshore Guarantor will grant cross-guarantees and first priority security
over its

 
 
34

--------------------------------------------------------------------------------

 

    material assets to secure the present and future borrowings of any Onshore
Borrower; and         (e) each Group Company holding shares in a Material
Company will grant first priority security over the issued share capital of each
Material Company and each Material Company will grant first priority security
over its material assets,        
(together the "Transaction Security Documents").
 
No obligation or borrowing of the Company or a guarantor incorporated under the
federal laws of the United States of America (a “US Obligor”) may be (i)
guaranteed by a "controlled foreign corporation" within the meaning of Section
957 of the US Internal Revenue Code of 1986, as amended (a "CFC") or secured by
any assets of a CFC or (ii) secured by a pledge of any stock of the CFC in
excess of 65 per cent. of a CFC's total combined voting power of all classes of
stock entitled to vote (the “CFC Restrictions”).
      No guarantees or security will be required to be granted by any member of
the Target Group as a condition precedent to completion.       The Security
Agent will hold the guarantees and security referred to above for the benefit of
the relevant Lenders and will be appointed pursuant to the Facilities Agreement.
   
Agreed Security Principles:
As set out in Schedule 4 to this Term Sheet.    
Certain Funds:
During the period commencing on the date of the Facilities Agreement and ending
on the date which is the earlier of (and including) the Closing Date and the
date which is the longstop date for closing the Acquisition under a merger
agreement between, inter alia, the Parent and the Company (the “Merger
Agreement”):       (i)  in relation to a Utilisation under a Facility to be made
during such period and to be made solely to complete the Acquisition (including
repayments or purchases of Target Group existing indebtedness and paying
Acquisition Costs) (a "Certain Funds Utilisation"), the drawstop conditions in
the Facilities Agreement will apply as if they referred only to Major
Representations, Major Defaults and a Target Material Adverse Effect; and

 
 
35

--------------------------------------------------------------------------------

 

 
(ii)  the Finance Parties shall be restricted from exercising certain rights
which would prevent or limit the making of a Certain Funds Utilisation unless
(i) it is unlawful for a Lender to perform any of its obligations under the
relevant Finance Documents or (ii) a Change of Control (as defined below) has
occurred.
 
 
For the purposes of paragraph (i) above:
 
 
"Major Representation" means a representation with respect to the Company only
under any of paragraphs (a) to (e) inclusive of the "Representation" section
below in this Term Sheet and the representation of the Target in section 4.5(b)
of the Merger Agreement.
 
 
"Major Default" means with respect to the Company only, any Default under any of
paragraphs (a), (b) insofar as it relates to a breach of any Major Undertaking,
(c) insofar as it relates to a breach of any Major Representation, (e), (f),
(g), (h) or  (l) of the "Events of Default" section below in this Term Sheet.
 
 
"Major Undertaking" means an undertaking in respect of the Company only under
any of the paragraphs (f), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q),
(r), (s), (t), (u), (aa) and (cc) of the General Undertakings section below.
 
 
"Target Material Adverse Effect" means a Company Material Adverse Effect under
and as defined in the Merger Agreement.
 
Prepayment and Cancellation:
(a)    Illegality
 
A Lender's Commitment shall be cancelled and its share of the Utilisations shall
be prepaid.
 
An Issuing Bank shall not be required to issue Bank Guarantees and the Company
shall procure that each relevant outstanding Bank Guarantee is released.
 
 
(b)    Voluntary Cancellation
 
The Company may, on not less than 5 Business Days' prior notice, cancel the
whole or any part (being a minimum of US$ 1,000,000 (or its equivalent in other
currencies) and an integral multiple of US$ 500,000 (or its equivalent in other
currencies)) of an Available Facility.    Any notice of cancellation of the
Revolving Facility shall be accompanied by evidence that the Group will have
sufficient working capital available to it following such cancellation.
 

 
 
36

--------------------------------------------------------------------------------

 

 
(c)   Voluntary Prepayment
 
Utilisations may be prepaid at any time in whole or in part on 5 Business Days'
prior notice (but, if in part, by a minimum of US$ 1,000,000 (or its equivalent
in other currencies) and an integral multiple of US$ 500,000 (or its equivalent
in other currencies)).
 

 

 
Any amount voluntarily prepaid shall be applied as the Company shall determine
in its sole discretion.
 
 
(d) Increased Costs, Tax Gross-Up and Tax Indemnity
 
The Company may cancel the Commitment of and prepay any Lender that makes a
claim under the Increased Costs, Tax Gross-Up or Tax Indemnity provisions.
 
The Company may prepay any outstanding Bank Guarantee issued by, and cancel the
appointment of, any Issuing Bank that makes a claim under the Increased Costs or
Tax Indemnity provisions.
 
 
(e)    Exit
 
Upon a Change of Control of the Company or a sale of all or substantially all of
the assets of the Group, all Facilities shall be immediately repaid and
cancelled.
 
 
For these purposes, "Change of Control" means:
 
 
(i)    prior to a Flotation: (A) the Sponsor ceases to control or own legally
and beneficially, directly or indirectly, more than 50 per cent. of the issued
share capital and voting rights in the Company, or (B) the Sponsor ceases to
have the right to (i) appoint or remove the majority of the board of directors
of the Company or (ii) give directions with respect to the operating and
financial policies of the

 
 
37

--------------------------------------------------------------------------------

 

 
Company which the directors or other equivalent officers of the Company are
obliged to comply with;
 
(ii)    after a Flotation, the Sponsor ceases to control or own legally and
beneficially, directly or indirectly, more than 35 per cent. of the issued share
capital and voting rights in the Company or a person or persons acting in
concert controls a greater percentage of the issued share capital and voting
rights in the Company than the Sponsor; or
 
(iii)    the Parent ceases to control or own legally and beneficially, directly
or indirectly, 100 per cent. of the issued share capital and voting rights in
the Company or the Parent ceases to have the right to appoint or remove the
majority of the board of directors of the Company;
 
(iv)    after the Closing Date, the Company ceases to control or own legally and
beneficially, directly or indirectly, 100 per cent. of the issued share capital
and voting rights in any of the following subsidiaries:
 
   
(A)    China Fire Protection Group Inc.;
 
(B)    Sureland Industrial Fire Equipment Co. Ltd.;
 
(C)    Sureland Industrial Fire Safety Limited; or
 
(D)    Zeetech System Private Ltd,
 
 
or, in each case, the Company or the relevant direct holding company ceases to
have the right to appoint or remove the majority of the board of directors of
such companies.
     
(f)    Flotation
 
Upon a flotation of any Group Company or holding company of any Group Company,
excluding the Investors or any holding company of the Investors, (a
"Flotation") which does not constitute a Change of Control:

 
 
38

--------------------------------------------------------------------------------

 

 
(a)
to the extent that Leverage (as defined in Schedule 1) of the Group is greater
than 2.50:1, 75 per cent. of the Flotation Proceeds (as defined below) shall be
applied in prepayment of the Facilities;
       
(b)
to the extent that Leverage of the Group is less than or equal to 2.50:1 and
greater than 1.25:1, 50 per cent. of the Flotation Proceeds shall be applied in
prepayment of the Facilities;
       
(c)
to the extent that Leverage of the Group is less than or equal to 1.25:1, the
Flotation Proceeds may be retained by the Group for any purpose.
       
For these purposes:
     
(A)
Leverage of the Group will be calculated by reference to the testing period
ending on the most recent quarter date; and
       
(B)
“Flotation Proceeds” means an amount of money equal to the cash proceeds arising
upon a Flotation which are received by a Group Company or by a holding company
of the Group and which, in each case, are attributable solely and exclusively to
ownership interests in the entity which has been the subject of the Flotation.
       
(g)    Mandatory Prepayment - Disposals
 
The Net Proceeds (as defined below) of any disposal (excluding certain agreed
permitted Disposals and any individual disposal where the Net Proceeds are less
than US$ 250,000 (or its equivalent in other currencies) or which have been
applied or committed to be applied for re-investment in fixed assets to be
utilised in the furtherance of the business of the Group or Capital Expenditure
(as defined in Schedule 1) within 12 months of the date of receipt (and if
committed to be applied in that period are applied within 18 months of receipt)
in aggregate in excess of US$ 1,000,000 (or its equivalent in other currencies)
in any financial year shall be applied in prepayment of the Facilities as set
out below under "Application of Mandatory Prepayment Proceeds" section.

 
 
39

--------------------------------------------------------------------------------

 

 
(h)    Mandatory Prepayment - Insurance Proceeds
 
To the extent not applied or committed to be applied for application in
reinstatement of the relevant asset or purchase of assets to replace lost assets
within, in each case, 12 months of the date of receipt (and if committed to be
applied in that period are applied within 18 months of receipt), the Net
Proceeds of any insurance claim (other than third party liability, business
interruption or similar claims and any individual insurance claim where the Net
Proceeds are less than US$ 250,000) in excess of US$ 1,000,000 (or its
equivalent in other currencies) in any financial year shall be applied in
prepayment of the Facilities as set out below under "Application of Mandatory
Prepayment Proceeds" section.
 
 
(i)    Mandatory Prepayment – Report Recoveries Proceeds
 
To the extent not applied or committed to be applied for application to satisfy
(or reimburse a Group Company which has discharged) a liability of a Group
Company, in compensation for a loss or in reinstatement of the relevant asset
within, in each case, 12 months of the date of receipt (and, if committed to be
applied in that period are applied within 18 months of receipt), the Net
Proceeds from any claim against any Report (as defined below in "Conditions
Precedent") provided in relation to the Acquisition (other than any individual
report claim where the Net Proceeds are less than US$ 250,000) in excess of US$
1,000,000 (or its equivalent in other currencies) in any financial year shall be
applied in prepayment of the Facilities as set out below under "Application of
Mandatory Prepayment Proceeds" section.
 
To the extent any Report is addressed to a person who is not a party to the
Finance Documents, the Company shall procure that such person or person(s)
(including the Investors) who have rights in relation to the Reports will enter
into a report recoveries letter (the “Report Recoveries Letter”) where they will
agree to turn over recoveries under such Reports and certain limitations on the
conduct of such claims against the relevant Report provider.
 

 
 
40

--------------------------------------------------------------------------------

 

 
(j)    Mandatory Prepayment - Excess Cashflow
 
An amount equal to 75 per cent. of Excess Cashflow (as defined in Schedule 1)
shall be applied in prepayment of the Facilities as set out below under the
section headed "Application of Mandatory Prepayment Proceeds", such percentage
to be reduced to 50 per cent. if Leverage is less than or equal to 2.50:1 but
greater than 1.25:1 and to be reduced to 0 per cent. if Leverage is less than or
equal to 1.25:1 provided that at all times an aggregate amount which is the
lower of (a) the cash on the balance sheet of the Onshore Group Companies and
(b) US$ 10,000,000 (or its equivalent in other currencies) shall, at the
Company’s absolute discretion, either be retained (x) by the Company or its
Subsidiaries and/or (y) by the Onshore Group Companies, and will not be required
to be applied in prepayment of the Facilities. For the avoidance of doubt, any
cash that is being held as a holdback or as deferred element of the purchase
price for the Acquisition (the "Deferred Acquisition Consideration") on the
balance sheet of the Onshore Group Companies shall not be included when
calculating the aggregate amount to be retained.
 
Each payment of Excess Cashflow shall be made annually based on audited
financial statements beginning with the audited financial statements for the
financial year ended 31 December 2011 and any such prepayment shall be made on
the date which is the earlier of (i) the date which is 180 days from the end of
the relevant financial year and (ii) the date which is 15 Business Days after
the date on which the payment of the annual dividend to the Company has been
made.
 
 
(k)    General
 
Amounts not applied in prepayment of the Facilities or not applied in the
purchase of or reinvestment in assets and not otherwise required to be applied
in prepayment of the Facilities (or other purposes permitted above (including,
without limitation, as a consequence of the above limitations)), will be
available for general corporate or acquisition purposes of the Group

 
 
41

--------------------------------------------------------------------------------

 

  and will not be deposited in a blocked account unless there is an Event of
Default which is continuing.
 
The balance of the Flotation Proceeds not required to be applied in prepayment
of the Facilities (together with the amount of Excess Cashflow not required to
be applied in prepayment of the Facilities and not otherwise spent as permitted
by the Finance Documents, the “Unspent Amount”) may be retained by the Group or,
at the Company's discretion, applied in voluntary prepayment of the Facilities
or may be distributed to the Investors as a Permitted Payment in accordance with
the provisions set out below under the “Permitted Payment” section.
 
If an amount becomes due to be applied in mandatory prepayment of the Facilities
under paragraphs (g), (h), (i) or (j) of the Prepayment and Cancellation section
above, the Borrowers may elect to defer the mandatory prepayment concerned to
the end of the then current interest period in order to mitigate broken funding
costs with no requirement to deposit that amount in a cash collateral account
unless there is an Event of Default which is continuing.
 
In the case of a Loan under a Term Facility, any amount prepaid may not be
redrawn.
 
Any prepayment shall be made with accrued interest on the amount prepaid and,
subject to breakage costs (excluding any Margin and Mandatory Costs), without
premium or penalty.
 
Any Mandatory prepayments will result in a permanent cancellation of the
commitments under the relevant Facility and such commitments to the extent so
cancelled, may not be reinstated.
 
Mandatory prepayments will only be required to the extent not otherwise agreed
by the Majority Lenders except in relation to an Exit, which shall require the
consent of all the Lenders.
 
Net Proceeds:
Net Proceeds means the cash proceeds received by the Group consequent upon a
disposal, insurance claim or report claim, described in the Prepayment and

 
 
42

--------------------------------------------------------------------------------

 

  Cancellation section above, in each case after deducting all taxes, reasonable
amounts reserved in respect of taxes, expenses (including for the avoidance of
doubt reasonable legal fees, reasonable agents' commission, reasonable auditors'
fees, reasonable out of pocket reorganisation costs (including redundancy,
closure and other restructuring costs both preparatory to and in consequences of
the relevant disposal or claim) provided that such reorganisation costs do not
exceed in the aggregate an amount equal to 25% of the gross cash proceeds
received by the Group for any such disposal or claim) incurred as a consequence
of such disposal, insurance claim or report claim, repayment of financial
indebtedness (other than under the Facilities), amounts owed to partners in
Permitted Joint Ventures (as defined in Schedule 2) as a consequence of such
insurance claim or report claim, in each case reasonably incurred or payable in
connection with such disposal or claim, and, only in the case of a
disposal,  less any reasonable provisions for indemnities and contingent
liabilities in connection with such disposal.    
Application of Mandatory Prepayment Proceeds:
Mandatory prepayment proceeds will be applied in the following order:       (a)
against outstandings under the Term Facility (pro rata against
outstanding repayment instalments);
        (b) then in cancellation of available commitments under the Revolving
Facility;         (c) then in prepayment of outstandings under the Revolving
Facility (so that Revolving Facility Loans shall be prepaid before outstanding
Bank Guarantees) and of Revolving Facility commitments; and         (d) then in
repayment and cancellation of outstandings and commitments under any Ancillary
Facilities.         Mandatory prepayments shall be applied against the Loans and
in respect of the Borrowers as the Company elects.    
Trapped Cash:
The Facilities Agreement shall include provisions providing for there to be no
obligation to make prepayments from Excess Cashflow and/or the proceeds of any
event triggering a mandatory prepayment of the Facilities as set out above:

 
 
43

--------------------------------------------------------------------------------

 

  (a)
to the extent of legal prohibitions or the reasonable likelihood of personal
liability of management or shareholders preventing the recipient of the proceeds
from making prepayment or making the funds available to a Group member that can
make such prepayment; or
        (b)
if the upstreaming of cash for prepayment would result in the incurrence of
material costs or expenses (including material tax or other liabilities) (where
"material costs or expenses" for these purposes shall be defined as being an
amount in excess of five per cent. of the amount required to be prepaid) or
counsel to the Group has advised that such upstreaming would present a material
risk of liability for the member concerned or its directors or officers,
        until that trapped cash impediment no longer applies and subject to an
obligation to use all reasonable endeavours to:       (i)
overcome the trapped cash problem; and
 
  (ii)
use other Group cash which is not trapped cash to prepay an equivalent amount
where such would not be materially prejudicial to overall Group liquidity or the
availability thereof to Group Companies requiring funds and would not give rise
to the issues referred to in paragraphs (a) and (b) above.
 
 
For the purposes of this paragraph, taxes payable on the repatriation of monies
from Onshore Group Companies to Offshore Group Companies at the date of the
Commitment Letter will not constitute a material cost or expense.
 
Representations:
Each Obligor will make representations usual for transactions of this nature
subject to (where appropriate) materiality, knowledge, and other customary
qualifications and consistent with the Certain Funds and Clean Up Period
principles set out in this Term Sheet and shall cover the following:
 
   
(a) status;
 

 
 
44

--------------------------------------------------------------------------------

 

   
(b) binding obligations;
 
   
(c) non-conflict with other obligations;
 
   
(d) power and authority;
 
   
(e) validity and admissibility in evidence;
 
   
(f) governing law and enforcement;
 
   
(g) insolvency;
 
   
(h) no filing or stamp taxes;
 
   
(i) no deduction of tax;
 
   
(j) no default;
 
   
(k) no misleading information;
 
   
(l) original financial statements;
 
   
(m) no proceedings pending or threatened;
 
   
(n) no breach of laws;
 
   
(o) environmental laws;
 
   
(p) taxation;
 
   
(q) security and financial indebtedness;
 
   
(r) ranking;
 
   
(s) good title to assets;
 
   
(t) legal and beneficial ownership;
 
   
(u) shares;
 
   
(v) intellectual property;
 
   
(w) group structure chart;
 
   
(x) Obligors’ incorporation and Guarantor Coverage Test;
 
   
(y) accounting reference date;
 
   
(z) Acquisition Documents, disclosures and other documents
 

 
 
45

--------------------------------------------------------------------------------

 

   
(aa) pensions;
 
   
(bb) no adverse consequences subject to legal reservations (including in legal
opinions delivered to the Lenders); and
 
   
(cc) holding and dormant companies.
 
  Only the representations and warranties in paragraph (a) to (f) (inclusive),
(j), (k), (l), (r) to (t) inclusive above will be repeated on the date of each
utilisation request, on each utilisation date, on the Closing Date, on the first
day of each Interest Period and accession of new Obligors.    Financial
statements are only warranted on delivery.    
Information Undertakings:
The Company shall supply each of the following:       (a)
as soon as they become available, but in any event within 90 days of the end of
each of its financial years (save for the first financial year after the Closing
Date which shall be delivered within 120 days of the end of that financial year)
its audited consolidated financial statements for that financial year together
with, if produced, those of each Obligor;
 
  (b)
as soon as they become available, but in any event within 45 days of the end of
each of its financial quarters after the Closing Date its consolidated financial
statements for that financial quarter;
 
  (c)
with each set of audited consolidated financial statements and each set of its
consolidated quarterly financial statements delivered on or after the first
financial undertaking test date, a compliance certificate signed by the chief
financial officer and a director of the Company with supporting calculations of
the financial covenants together with an explanation as to how the numbers were
derived, in the case of the audited consolidated financial statements,
confirming compliance with the Guarantor Coverage Test (as defined above) and
confirming which members of the Group are Material Companies and details
regarding any Trapped Cash, and reported on by the Company's auditors on the
proper extraction of the numbers used in the financial undertaking calculations
in such manner (if any) and on such

 
 
46

--------------------------------------------------------------------------------

 

   
conditions that the auditors specify (subject to the Facility Agent and/or each
Lender agreeing an engagement letter with the Company's auditors).  The Company
shall use all reasonable endeavours to procure that the Company's auditors will
provide to the Lenders a report on the compliance certificate provided with the
audited consolidated financial statements, it being acknowledged that if firms
of auditors of international repute have adopted a general policy of not
providing such reports the Company will be deemed not to be in breach of this
obligation;
 
  (e)
as soon as it becomes available, but in any event within 30 days of the start of
each of its financial years, an annual budget for that financial year commencing
with the financial year commencing 1 January 2012;
 
  (f)
all information provided to its or any Group Company’s creditors generally (or
any class of them) and all information provided to its or any Group Company's
shareholders generally;
 
  (g) 
promptly upon becoming aware of them details of any litigation, arbitration or
administrative proceeding which are current, threatened or pending against any
Group Company which could reasonably be expected to have a Material Adverse
Effect;
 
  (h)
promptly upon becoming aware of the relevant claim details of any claim under
the Acquisition Documents or against a Report provider and of any disposal or
insurance claim which will require a prepayment of the Facilities;
 
  (i)
such information as the Security Agent may reasonably require regarding any
assets subject to security in favour of the Finance Parties and the compliance
of any Obligor with any security document; and
 
  (j)
such other information as any Finance Party may through the Facility Agent
(acting on the instructions of the Majority Lenders), reasonably request
regarding the financial condition, assets and operations of the Group.
 

 
 
47

--------------------------------------------------------------------------------

 

 
The Company shall promptly notify the Facility Agent of any Default on it
becoming aware of that Default.  Upon request, the Company shall issue a
certificate signed by at least two directors confirming that no Default is
continuing or, if there is, the steps being taken to remedy it.
 
 
Provisions will be included in the Facilities Agreement relating to
reconciliation and/or adjustment to financial undertakings on a change of
accounting basis (including a change to US GAAP and a change of the Accounting
Principles from US GAAP to IFRS) or reference date to give all parties
comparable protection.
 
 
The Company shall, if requested by the Facility Agent, provide an annual meeting
with management for representatives of the Finance Parties and (at the same
meeting or separately) an annual management presentation about the on-going
business and financial performance of the Group, in each case attended by at
least two directors of the Company (one of which must be the chief financial
officer).
 
 
The financial year end of each Group Company shall fall on 31 December.
 
 
Customary undertakings relating to the provision by the Obligors of information
customarily required for any "know your customer" checks required to be carried
out by the Facility Agent and the Lenders shall be included in the Facilities
Agreement.
 
 
The Company may satisfy its obligations to deliver information to those Lenders
who agree by posting such information onto an electronic website.
 
Financial Covenants:
As set out in Schedule 1.
 
Right to cure breach of financial undertakings:
As set out in Schedule 1.
 
General Undertakings:
Undertakings usual for transactions of this in respect of each Obligor and,
where applicable, in relation to the Group subject to the key baskets as set out
in Schedule 3 and further exceptions, materiality, grace periods, baskets (sized
proportionately based on relative Consolidated EBITDA), thresholds and other
qualifications to be agreed and consistent with the Certain Funds and Clean Up
Period principles set out in this Term Sheet and otherwise required to reflect

 
 
48

--------------------------------------------------------------------------------

 

 
this Term Sheet and the business and structure of the Group and shall cover the
following:
 
 
Authorisations and compliance with laws
 
 
(a) authorisations subject to the legal reservations and the perfection
requirements;
 
 
(b) compliance with laws where failure to do so would have or is reasonably
likely to have a Material Adverse Effect;
 
 
(c) environmental compliance where failure to do so would have or is reasonably
likely to have a Material Adverse Effect;
 
 
(d) environmental claims where failure to do so would have or is reasonably
likely to have a Material Adverse Effect;
 
 
(e) taxation where failure to comply would have or is reasonably likely to have
a Material Adverse Effect;
 
 
Restrictions on business focus
 
 
(f) restriction on merger (with exceptions for, among other things, the
Acquisition and mergers fully and fairly disclosed in the Tax Structure
Memorandum);
 
 
(g) no substantial change of business of the Group taken as a whole;
 
 
(h) restriction on acquisitions (with exceptions for Permitted Acquisitions and
Permitted Reorganisations);
 
 
(i) restriction on joint ventures (with exceptions for Permitted Joint
Ventures);
 
 
(j) holding companies;
 
 
Restrictions on dealing with assets and Security
 
 
(k) preservation of assets;
 
 
(l) pari passu ranking except for obligations mandatorily preferred by law;
 
 
(m) Acquisition Documents;
 

 
 
49

--------------------------------------------------------------------------------

 

 
(n) negative pledge;
 
 
(o) restriction on disposals (with exceptions for disposals to Permitted Joint
Ventures and other permitted disposals);
 
 
(p) material transactions with third parties, the Investors or their Affiliates
to be on arm's length terms or better;
 
 
Restrictions on movements of cash - cash out
 
 
(q) restriction on loans or credit;
 
 
(r) restriction on guarantees or indemnities;
 
 
(s) restrictions on payments of intra-Group Financial Indebtedness (including,
for the avoidance of doubt, "shareholder debt");
 
 
(t) restriction on dividends and share redemption (with exceptions for, among
other things, Permitted Payments (as defined below), dividends or distributions
as fully and fairly disclosed in the Tax Structure Memorandum, up to a maximum
aggregate amount in each financial quarter to be agreed and repayment by the
Company of all amounts due to an executive who is leaving the employment of the
Company as a "good leaver");
 
 
Restrictions on movements of cash - cash in
     
(u) restriction on financial indebtedness (with exceptions for, among other
things, onshore debt up to an amount set out in Schedule 3);
 
 
(v) restriction on issuance of share capital;
 
 
Miscellaneous
     
(w) insurance to be maintained against those material risks and to the extent
usual for companies carrying on the same or substantially similar business;
 
 
(x) pensions funded to the extent required by local law and regulations where
failure to do so would have or is reasonably likely to have a Material Adverse
Effect;
 

 
 
50

--------------------------------------------------------------------------------

 

 
(y) while an Event of Default is outstanding, access for the Facility Agent, its
representatives or its professional advisers on reasonable notice during normal
business hours and after having consulted with the Company provided that all
information obtained as a result of such access shall be subject to the
confidentiality restrictions set out in the Facilities Agreement;
 
 
(z) intellectual property to be maintained if failure to do so would have or is
reasonably likely to have a Material Adverse Effect;
 
 
(aa) amendments to Transaction Documents to an extent which would adversely
affect the interests of the Finance Parties (including any waiver of section
7.2(a)(iv) of the Merger Agreement (in so far as it concerns the Target
representation in Section 4.5(b) of the Merger Agreement) without the approval
of each Lender);
 
 
(bb) financial assistance;
 
 
(cc) restrictions on holding cash in aggregate for all members of the Group in
excess of US$ 1,000,000 in accounts with banks which are not Approved Banks (it
being agreed that Agricultural Bank of China Limited, the China Minsheng Bank,
the State Bank of India and DBS Bank are Approved Banks) to apply after the end
of the Clean-Up Period but not including any cash which is Trapped Cash (at a
particular non-Approved Bank);
 
 
(dd) dividend maximisation undertaking providing that the Company shall procure
that the other members of the Group shall take all steps so far as legally
possible (subject to all legal prohibitions and to all required third party
consents, authorisations and/or approvals having been satisfied) to declare and
pay to the Company the highest possible dividend which may be distributed from
the Company’s Subsidiaries to the Company provided that (A) at all times an
aggregate amount of not less than US$ 10,000,000 will be retained on the balance
sheet of the Onshore Group Companies and will not be required to be distributed
by

 
 
51

--------------------------------------------------------------------------------

 

 
way of dividend pursuant to this undertaking; (B) an amount equal to the Onshore
Group Restricted Cash (as defined below) shall not be required to be distributed
by way of dividend pursuant to this undertaking; (C) the dividend maximisation
undertaking shall cease to apply immediately upon the date on which, and for so
long as, there is no requirement to apply Excess Cashflow in mandatory
prepayment of the Facilities pursuant to the “Mandatory Prepayment - Excess
Cashflow” section set out above; and (D) any amount of Deferred Acquisition
Consideration shall only be distributed at such times and in accordance with the
terms of the relevant Acquisition Documents governing the Deferred Acquisition
Consideration (the "Deferred Acquisition Documents") to allow the Company to
meet and discharge its obligations under the relevant Deferred Acquisition
Documents, and not at any other times when the Group Companies are declaring and
paying a dividend and provided further that any amount which is counted as
Holdco Cashflow or as reducing Total Net Debt must remain at the Company.  For
these purposes “Onshore Group Restricted Cash” means Cash in which any Onshore
Group Company has a legal or beneficial interest and which is subject to
contractual or commercial restrictions arising in the ordinary course of trading
of the relevant Onshore Group Company;
 
(ee) treasury transactions (including compliance with the Hedging Letter);
 
 
(ff) syndication (see section below under “Syndication” section);
 
 
(gg) further assurance subject to the Agreed Security Principles;
 
 
(hh) implementation of agreed internal compliance procedures within an agreed
timeframe; and
 
 
(ii) other conditions subsequent (if any).
 
 
Any baskets and thresholds (whether part of the Non-Financial Undertakings or
not) set out in this Term Sheet shall also be subject to good faith discussions
with and input from management of the Target Group as to the anticipated
operational requirements and flexibility of the Group following completion of
the Acquisition.

 
 
52

--------------------------------------------------------------------------------

 
Permitted Reorganisation:
(a)          The solvent liquidation, reorganisation, merger, demerger,
amalgamation, consolidation or corporate reconstruction (a "Reorganisation") on
a solvent basis of any Group Company which is not an Obligor so long as any
payments or assets distributed as a result of such liquidation or reorganisation
are distributed to other Group Companies; or
 
(b)           Provided no Default is continuing a Reorganisation on a solvent
basis of an Obligor (other than the Company) (the "Old Obligor") if:
 
(i)            the Reorganisation takes place within (and the entity which
results from the Reorganisation (the "New Obligor") is also incorporated in) the
same jurisdiction as the jurisdiction of incorporation of another Obligor:
 
(ii)          the Reorganisation will not have an adverse impact on the security
or guarantees granted in favour of any Finance Party and any associated
contractual arrangements entered into in connection therewith; and
 
(iii)          all steps are taken which are necessary for the preservation of
the Transaction Security and the rights and claims of the Secured Parties
thereunder.
 
Permitted Payments:
The Company may pay a management fee of US$ 500,000 per annum in aggregate plus
reasonable expenses in any financial year to the Investors and holding companies
provided that no Default has occurred which is continuing or would occur as a
result of that payment being made (in which case such fee will continue to
accrue but will not be payable until such Default has been remedied or waived).
 
The Company may pay transaction fees (a "Transaction Fee"), being a fee payable
to the Investors by the Company in connection with the Acquisition and/or any
acquisition, debt or equity issuance and which is not greater than 1.50% of the
aggregate consideration for the relevant transaction, plus VAT (if applicable),
provided that no Default has occurred which is continuing or would occur as a
result of that payment being made (in which case such

 
 
53

--------------------------------------------------------------------------------

 

 
fee will be payable once such Default has been remedied or waived).
 
The Company may distribute 100% of the Unspent Amount (as defined above) to the
Investors provided that Leverage (as defined in schedule 1) is less than or
equal to 2.50:1 for the previous two consecutive test dates immediately prior to
such distribution and at the time of such distribution no Default has occurred
which is continuing or would occur as a result of that payment being made.
 
The Company may pay amounts of Deferred Acquisition Consideration received by it
from the Group Companies to the chairman of Target and to various stockholders
of the Target (as at the date of this Mandate Letter) (as applicable) at such
times, and in accordance with the terms of the relevant Deferred Acquisition
Documents in their form at the date of the Mandate Letter (including as to the
total amount payable) or as amended with the approval of the Lenders provided
that no Event of Default has occurred which is continuing or would occur as a
result of that payment being made.  
     
Events of Default:
Events of Default (subject to such qualifications and remedy periods as may be
agreed) set out below:       (a)
non-payment of amounts due under the relevant Facilities by an Obligor unless
(i) if failure to pay is caused by an administrative or technical error, in the
case of principal and interest, payment is made within 3 Business Days of its
due date; and (ii) in the case of any other amount, payment is made within 5
Business Days of its due date;
 
        (b)(i)
breach of financial covenants (subject to the cure rights described in this Term
Sheet) and failure by an Obligor to comply with any of the undertakings under
any of the paragraphs (f), (h), (i), (j), (l), (m), (n), (o), (q), (r), (s),
(t), (u), (v) and (aa) of the General Undertakings section above of the Finance
Documents and (ii) failure by an Obligor to comply with other provisions
(including the information undertakings) of the Finance Documents unless such
failure is capable of remedy and is remedied within 15 Business Days of the
earlier of (x) the Facility Agent giving notice to the Company or relevant
Obligor and (y) the Company or an Obligor becoming aware;
 

 
 
54

--------------------------------------------------------------------------------

 

  (c) 
misrepresentation by an Obligor unless such failure is capable of remedy and is
remedied within 15 Business Days of the earlier of (x) the Facility Agent giving
notice to the Company and (y) Obligor becoming aware;
 
  (d)
cross default on any Financial Indebtedness (which are not supported by a letter
of credit issued under the Facilities but which for this purpose only includes
financial indebtedness under derivatives transactions (taking into account only
the marked to market value of any net payments)) in excess of an aggregate
amount of US$ 2,500,000 (or its equivalent in other currencies) by a Group
Company;
 
  (e)
insolvency in respect of a Material Company excluding any failure to pay a debt
which is not otherwise an Event of Default;
 
  (f)
commencement of insolvency proceedings in respect of a Material Company subject
to a 14 day cure period in relation to proceedings which are being contested in
good faith;
 
  (g)
creditors' process relating to a Material Company where the value of the
affected assets exceeds in aggregate US$ 2,500,000 unless the relevant
proceedings are either being contested in good faith and/or shown to be
frivolous or vexations and discharged within 14 days;
 
  (h)
unlawfulness or, subject to the legal reservations and the perfection
requirements, invalidity of a material provision of any Finance Development,
which in each case is materially adverse to the interests of the Lenders as a
whole and is not remedied within 15 Business Days;
 
  (i)
cessation of business by the Group (taken as a whole);
 
  (j)
audit qualification (which shall only occur if the auditors qualify the audited
annual consolidated financial statements of the Group on the basis of
non-disclosure or to provide that the Group cannot continue as a going concern
other than due to any prospective breach of any financial covenants);

 
 
55

--------------------------------------------------------------------------------

 

  (k)
expropriation relating to a Material Company;
 
  (l)
repudiation and rescission of any of the Finance Documents in a way which is
material adverse to the interest of the Lenders under that Finance Document
taken as a whole;
 
  (m)
litigation which if adversely determined would have a Material Adverse
Effect;  and
 
  (n)
an event or series of events which has a Material Adverse Effect provided that
no Event of Default shall be triggered as a result of a prospective breach of
any financial covenant,
 
 
subject to further exceptions, thresholds and other qualifications to be agreed
and otherwise required to reflect this Term Sheet and the business and structure
of the Group.
 
  Events fully and fairly disclosed in the Tax Structure Memorandum shall not
constitute an Event of Default and shall be expressly permitted under the terms
of the Finance Documents.      
A potential Event of Default means an Event of Default or an event which would
(with the expiry of a grace period, the giving of notice under the Finance
Documents or the making of a determination or any  combination of them) be an
Event of Default.
 
Clean-Up Period:
For a period commencing on the date of the Facilities Agreement and ending on
the date falling 45 days after the Closing Date, a breach of a  Clean-Up
Representation or a breach of a Clean-Up Undertaking or an Event of Default
which is a Clean-Up Default will be deemed not to be a breach of representation
or warranty, a breach of undertaking or an Event of Default if the breach or
Event of Default relates exclusively to the Target and its Subsidiaries provided
that such breach or default (i) could not reasonably be expected to have a
Material Adverse Effect; (ii) was not procured or approved by the Company or any
Investor; and (iii) is capable of being remedied and reasonable steps are being
taken to remedy it.
 
  For the purposes of the above paragraph:

 
 
56

--------------------------------------------------------------------------------

 

 
"Clean-Up Representation" means any of the representations or warranties as set
out in "Representations" section above.
 
 
"Clean-Up Undertaking" means any of the undertakings as set out in "Information
Undertakings" or "General Undertakings" section above.
 
 
"Clean-Up Default" means any events of default as set out in "Events of
Default" section above other than the events of default set out in paragraphs
(a), (e), (f) and (g) above.
 
Material Adverse Effect:
"Material Adverse Effect" means a material adverse effect on:
 
  (a) the business, operations, property, assets or financial condition of the
Group (taken as a whole); or         (b) the ability of the Group (taken as a
whole) to perform their payment obligations under the Finance Documents and/or
their obligations under the Financial Covenants (as defined in Schedule 1); or  
      (c) subject to legal reservations and perfection requirements (including
in legal opinions delivered to the Lenders), the validity or enforceability of,
or the effectiveness or ranking of, any security granted or purporting to be
granted pursuant to any of, the Finance Documents or the rights or remedies of
any Finance Party under any of the Finance Documents, in each case, in a manner
or to an extent which would, be materially adverse to the interests of a Finance
Party.      
Hedging:
Interest rate hedging shall be entered into with Lenders and affiliates of
Lenders, pursuant to ISDA documentation (the "Hedging Agreements").
 
The Hedging Agreements to be implemented must cover not less than 66.66% of the
interest rate exposure on the Term Facility for a minimum period of 3 years
after the date on which that hedging is entered into (the "Required Interest
Rate Hedging") and may at the option of the Group cover interest rate and
currency exposure of up to 100% of the Facilities. The Required Interest Rate
Hedging shall be required

 
 
57

--------------------------------------------------------------------------------

 

 
to be put in place within 60 days of the Closing Date.
 
All Hedging Agreements will rank pari passu with the Facilities.
 
The Company shall run a competitive auction process for the Required Interest
Rate Hedging on the following basis:
      (a)
each Lender will be entitled to submit a quotation to the Company in respect of
the Required Interest Rate Hedging;
 
  (b)
the Lender which submits a quotation for 100% of the Required Interest Rate
Hedging with the most competitive quotation (the “Winning Lender”) as determined
by the Company in its sole discretion (the “Winning Bid”) shall be allocated a
minimum of 50% of the Required Interest Rate Hedging;
 
  (c)
the Company shall offer to the other Lenders which have also submitted a
quotation for 100% of the Required Interest Rate Hedging the right to match the
pricing of the Winning Bid, and to the extent the Lenders agree to match the
pricing for the Winning Bid, the Company shall allocate a minimum of 25% of the
Required Interest Rate Hedging to the relevant Lenders; and
 
  (d)
to the extent that a Lender declines to match the pricing of the Winning Bid or
a Lender has not submitted a quotation for 100% of the Required Interest Rate
Hedging, the Company will be entitled to allocate the Required Interest Rate
Hedging, or as the case may be, the remaining amount of the Required Interest
Rate Hedging to the Winning Lender.
 
Majority Lenders
662/3% of the Lenders by commitments save for agreed adjustments to reflect
final allocations of the Facilities.      
Super Majority Lenders:
90% of the Lenders by commitments save for agreed adjustments to reflect final
allocations of the Facilities.    
Amendments and Waivers:
Unanimous Lenders' decisions for amendments or waivers under the Facilities will
be limited to:       (a)
the Majority Lenders or Super Majority Lenders definitions;

 
 
58

--------------------------------------------------------------------------------

 

  (b)
a reduction in the margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;
        (c) 
a change in the currency of commitment or payment of any amount under the
Finance Documents;
        (d)
an increase in any commitment or an extension of any availability period;
        (e) a change to the Borrowers or the Guarantors (unless expressly
permitted under the Facilities Agreements);         (f) any provision which
expressly requires the consent of the Lenders;         (g) changes to the clause
protecting the several obligations and independent rights of each Lender;      
  (h) 
any amendment to the right of a Lender to assign or transfer its commitments
and/or participations in the Facilities; and
        (i) (other than as expressly permitted by the provisions of the Finance
Documents in force at the Signing Date) the nature of scope of, or a release of,
(i) the guarantee and indemnity given under a Finance Document or (ii) the
charged property subject to the Transaction Security or the manner in which the
proceeds of enforcement of the Transaction Security are distributed.         An
amendment or waiver which relates to the rights or obligations of the Facility
Agent, a Mandated Lead Arranger, an Issuing Bank, the Security Agent, an
Ancillary Lender or a Hedge Counterparty (each in their capacity as such) may
not be effected without the consent of the Facility Agent, that Mandated Lead
Arranger, that Issuing Bank, the Security Agent, that Ancillary Lender or, as
the case may be, that Hedge Counterparty.      
Security Releases:
A release of the security and/or guarantees will require the consent of all of
the Lenders (as outlined above) other than in the circumstances set out below
where the consent of the Super Majority Lenders is required:

 
 
59

--------------------------------------------------------------------------------

 

  (a)
that release is conditional upon prepayment in full of the Facilities; or
 
  (b)
the Security Agent releases any security which relates to any asset that is
subject to any permitted disposal which is expressly permitted by a Finance
Document at the Signing Date including a disposal to an Obligor to the extent
required to effect a Permitted Reorganisation (as defined above) (and, in the
case of a permitted disposal of shares in an Obligor (or a holding company of an
Obligor), the Security Agent shall release any guarantees and security granted
by (and over the shares in) that Obligor); or
 
  (c)
the Security Agent releases any security granted by a Group Company which
resigns as an Obligor in accordance with Resignation of Obligors provisions
above.
 
Non-consenting Lender ("Snooze you lose"):
If a Lender fails to respond to a request for consent to amendments, waivers or
other consent requested in relation to the Facilities, within 15 Business Days
(unless the Company and the Facility Agent agree a longer time period in
relation to the request), that Lender's commitment or participation will not be
included in calculating whether the consent of the relevant percentage of total
commitments and/or participations has been obtained to approve that request.    
Assignments and Transfers by Lenders:
A Lender may, following consultation with the Company for a period of not less
than five (5) Business Days, assign any of its rights or transfer by novation
any of its rights and obligations to another person which is regularly engaged
in or established for the purpose of making, purchasing or investing in loans,
securities or other financial assets provided that a transfer or assignment to
an entity which is not a deposit taking financial institution that is authorized
by a relevant financial services regulator shall not be effected without the
prior written consent of the Company, such consent not to be unreasonably
withheld or delayed provided further that, if such assignment or transfer:      
  (a) is to another Lender or an Affiliate of a Lender;         (b)
if the Lender is a fund, is to a fund which is a Related Fund of that Lender; or

 
 
60

--------------------------------------------------------------------------------

 

  (c)
is made when an Event of Default is continuing,
 
 
there shall be no obligation to consult with or obtain the prior written consent
of the Company.
 
 
The consent of each Issuing Bank is required to any assignment or transfer in
relation to the Revolving Facility.
 
The Obligors shall not bear any increased taxes, notarial and security
registration or perfection fees, costs, fees, expenses, gross-up or increased
costs that result from any assignment or transfer.
 
Any transferring Lender will enter into a confidentiality undertaking with any
potential transferee lender prior to providing it with any information about the
Finance Documents or the Group.  This confidentiality undertaking must be
substantially in the form recommended by the  Loan Market Association amended to
the extent necessary to ensure that it is capable of being relied upon by the
Company without requiring its signature and may not be materially amended
without the consent of the Company.
 
The Company may require a list of Lenders from the Facility Agent.
 
Debt Purchase Transactions:
Permitted by the Investors (by auction or otherwise) or by the Group (by
solicitation or open order process in accordance with LMA Leveraged Document
standard terms (Option 2)) except that debt under the Facilities that is bought
back by the Group may be funded from Retained Proceeds (rather than just Excess
Cashflow for the immediately preceding financial year) or New Shareholder
Injections (in each case as defined in Schedule 1).
 
Any debt under the Facilities purchased by an Investor debt fund, including for
the avoidance of doubt Sankaty Advisors and their affiliates (which is
separately managed from the Investor) and where customary information barriers
are in place between the Investors and that Investor debt fund shall not be
subject to any of the conditions and restrictions set out above.
 
Confidentiality:
Restriction on disclosure of Confidential Information by the Finance Parties,
subject to exceptions detailed in the Facilities Agreement.

 
 
61

--------------------------------------------------------------------------------

 
Replacement of Lender:
If:
 
  (a)
a Lender under the Facilities does not consent to any unanimous Lender waiver,
amendment or other consent requested in respect of the Facilities to which the
Super Majority Lenders have consented; or
 
  (b)
the status of such Lender results in the Borrower having to indemnify it for
increased costs or tax gross up payments in excess of amounts payable to other
Lenders generally,
 
   
the relevant Borrower will be entitled (for a period of 45 days commencing on
the date which such non-consenting Lender notified the Facility Agent and the
Company or the relevant Borrower of its refusal to consent or of its status
resulting in it falling under paragraph (b) above) to either:
        (i) prepay that Lender's participation in full (but not part thereof)
for cash at par in the Facilities concerned; or         (ii) require that Lender
to transfer its participation in the Facilities concerned (for cash at par) to
an existing or newly introduced Lender willing to assume it as directed by the
relevant Borrower (subject to break costs but not subject to prepayment
penalties being payable)).         No obligation on the Lender being replaced or
any other Finance Party to find a replacement Lender.  No ability to replace the
Facility Agent, Security Agent or Issuing Bank.      
Conditions Precedent:
The following condition precedent documents to be received by the Facility Agent
in form and substance satisfactory to the Facility Agent acting on the
instructions of the Mandated Lead Arrangers:       1. Obligors         (a)
constitutional documents;
 
  (b)
resolution of board of directors;
 
  (c)
specimen signatures;
 

 
 
62

--------------------------------------------------------------------------------

 

  (d)
if necessary, shareholder resolutions in relation to each Guarantor (as well as
resolutions of boards of directors of any corporate shareholder party to such
shareholder resolutions, approving the terms of such resolution);
 
  (e)
borrowing/guaranteeing/securing certificate; and
 
  (f) 
certification of copy documents.
 
  2.
Transaction Documents (other than the Finance Documents)
 
  (a)
a copy of each Acquisition Document, each Intra-Group Loan Agreement and the
Constitutional Documents; and
 
  (b)
a copy of the service contract of each member of senior management (to be
identified and agreed).
 
  3.
Finance Documents
 
  (a)
the Facilities Agreement;
 
  (b)
the Fee Letters;
 
  (c)
the Hedging Letter; and
 
  (d)
the Transaction Security Documents in respect of each Original Obligor (as well
as, if necessary, notices required to be sent and share certificates and stock
transfer forms required to be delivered under such documents).
 
  4.
Contracts
 
  (a)
acknowledgement by the relevant parties of security over the Merger Agreement.
 
  5.
Legal opinions
 
  (a)
appropriate legal opinions given by counsel as is customary in the necessary
jurisdictions.
 
  6.
Other documents and evidence
 
  (a)
evidence of process agent;
 
  (b)
the agreed base case/initial budget;
 
  (c) the following reports (the "Reports"):

 
 
63

--------------------------------------------------------------------------------

 

 
(i)
the final form financial and tax due diligence report and final form tax
structuring report including a group structure chart showing the
post-acquisition ownership structure (the "Tax Structure Memorandum") prepared
by PricewaterhouseCoopers;
       
(ii)
the final form legal due diligence reports prepared by Kirkland & Ellis
International LLP (capable of being relied upon by the Reliance Parties);
       
(iii)
the final form legal due diligence report prepared by Fangda Partners; and
       
(iv)
the final form commercial due diligence report prepared by Bain Capital.
     

  (d)
if necessary, a Report Recoveries Letter (as defined above);
 
  (e)
original financial statements relating to each Group Company;
 
  (f)
the Funds Flow Statement;
 
  (g)
a certificate of the Company setting out details of the Acquisition Costs;
 
  (h)
a certificate of the Company confirming that: (i) the conditions (other than
payment of the purchase price) to the Acquisition have been satisfied; (ii) the
Acquisition Documents have not been amended, varied, waived or terminated in any
respect which could reasonably be expected to be materially prejudicial to the
Lenders’ interest; and (iii) there has been no material breach of any warranty
under the Merger Agreement;
 
  (i)
a certificate of the Company confirming that at least a 50% of the aggregate
transaction consideration has been funded from equity (including rollover of
management equity) and has been made available to the Company and will be
applied as agreed;
 
  (j)
completed utilisation request(s) authorising the deduction from the initial
advances of fees payable on the Closing Date (including, without limitation,
legal fees);
 

 
 
64

--------------------------------------------------------------------------------

 

  (k)
to the extent applicable, evidence of discharge of existing debt, security or
guarantees;
 
  (l)
all information necessary for identification of the Original Obligors and their
respective subsidiaries in order to comply with anti-money laundering
requirements and know your customer requirements of the Lenders (to be
co-ordinated by the Mandated Lead Arrangers for the Lenders);
 
  (m)
all required competition consents/clearances for the Acquisition;
 
  (n)
all required consents and approvals required in order to make the relevant
proportion of the PRC Revolving Facility available to the relevant Borrowers
thereof; and
 
  (n)
to the extent required, an insurance letter of appropriateness / insurance
review and copies of material insurances / cover notes and other appropriate
insurance documents, in each case, as agreed.
 
Conditions to Utilisations:
Subject as set out herein and to the Certain Funds section above, the Facilities
may not be utilised unless:
 
  (a)
no Default is continuing or would occur as a result of the utilisation; and
 
  (b)
all of the representations and warranties which are to be made or repeated on
the utilisation date are true and accurate in all material respects.
 
 
Notwithstanding the above, Rollover Drawings, drawings to refinance Ancillary
Facilities, or extensions of Bank Guarantees under the Revolving Facility will
be permitted unless action has been taken by the Facility Agent under
"acceleration" provisions of the Facilities Agreement or an insolvency Event of
Default is continuing.
 
Miscellaneous Provisions:
The Facilities Agreement will contain provisions relating to, among other
things, market disruption (affecting at least 30 per cent. of the syndicate),
breakage costs, tax gross up and indemnities (including, without limitation, in
relation to the Acquisition), increased costs (with the ability to

 
 
65

--------------------------------------------------------------------------------

 

 
substitute the Lender at par),  set-off and administration.
 
Costs and Expenses:
All costs and expenses (including legal fees subject to an agreed cap to be
agreed between the Company and the Mandated Lead Arrangers) reasonably incurred
by the Facility Agent, the Mandated Lead Arrangers, the Bookrunners, the Issuing
Bank and the Security Agent in connection with the negotiation, preparation,
printing, execution, and perfection of the Facilities Agreement, any document
referred to in the Facilities Agreement, the Transaction Security and any other
Finance Documents shall be paid by the Company promptly on demand after closing.
 
Provisions relating to amendment costs, enforcement and preservation costs shall
also be included but not, unless otherwise agreed, in respect of any management
time of the Facility Agent or the Security Agent.
 
Syndication:
The Company and the other Obligors shall give such assistance as the Mandated
Lead Arrangers may reasonably require in relation to the syndication of the
Facilities including giving of presentations by members of their management and
assisting in relation to the preparation of an information memorandum.
 
Governing Law:
English save where inappropriate for guarantees and Transaction Security
Documents.
 
Jurisdiction:
Courts of England save where inappropriate for guarantees and Transaction
Security Documents.
 
Definitions:
Terms defined in the LMA Leveraged Document have the same meaning in this Term
Sheet unless given a different meaning in this Term Sheet.



 

 
66

--------------------------------------------------------------------------------

 

 
Schedule 1
 
 
Financial Covenants and Financial Definitions
 
1.  
Financial Condition

 
In relation to the Facilities, the following financial covenants will apply:
 
(a)  
Leverage: Leverage in respect of any Relevant Period specified in column 1 below
shall not exceed the ratio specified in column 2 below opposite that Relevant
Period on the basis set out below (measured quarterly on the basis of Total Net
Debt on the measurement date and rolling 12 months Consolidated EBITDA).

 
Column 1
Column 2
Relevant Period expiring
Ratio
30 June 2012
2.75:1
30 September 2012
2.75:1
31 December 2012
2.75:1
31 March 2013
2.75:1
30 June 2013
2.25:1
30 September 2013
2.25:1
31 December 2013
2.25:1
31 March 2014
2.25:1
30 June 2014
2.00:1
30 September 2014
2.00:1
31 December 2014
2.00:1
31 March 2015
2.00:1
30 June 2015
1.50:1
30 September 2015
1.50:1
31 December 2015
1.50:1
31 March 2016
1.50:1
30 June 2016 and thereafter
1.50:1


 
67

--------------------------------------------------------------------------------

 
(b)  
Interest Cover:  Interest Cover in respect of any Relevant Period specified in
column 1 below shall not be less than the ratio specified in column 2 below
opposite that Relevant Period on the basis set out below (measured quarterly on
a rolling 12 month basis).

 
Column 1
Column 2
Relevant Period expiring
Ratio
30 June 2012
4.00:1
30 September 2012
4.25:1
31 December 2012
4.75:1
31 March 2013
4.75:1
30 June 2013
4.75:1
30 September 2013
5.00:1
31 December 2013
5.00:1
31 March 2014
5.50:1
30 June 2014
5.50:1
30 September 2014
5.50:1
31 December 2014
5.50:1
31 March 2015
5.50:1
30 June 2015
5.50:1
30 September 2015
5.50:1
31 December 2015
5.50:1
31 March 2016
5.50:1
30 June 2016 and thereafter
5.50:1



 
(c)  
Cashflow Cover:  Cashflow Cover (i) in respect of the Relevant Period ending 30
June 2012 shall not be less than 1.05:1 and (ii) in each respect of any Relevant
Period ending after 30 June 2012 shall not be less than 1.10:1 (in each case
measured annually on a rolling 12 month basis).

 
 
68

--------------------------------------------------------------------------------

 
(d)  
Capital Expenditure:

 
(i)  
Subject to paragraphs (ii) to (iv) below, the aggregate Capital Expenditure of
the Group in respect of each Financial Year shall not exceed US$ 2,500,000 on
the basis set out below (the "Capital Expenditure Limit")

 
(ii)  
The limitation on Capital Expenditure shall exclude Capital Expenditure that is
funded from Acceptable Funding Sources (to the extent permissible under
applicable law to be used for this purpose) and any Capital Expenditure
committed to be made prior to the Closing Date.

 
(iii)  
There will be provision for up to 100% carry forward of unspent Capital
Expenditure for 12 months (the carried forward amount to be used first in each
year).

 
(iv)  
The permitted amount of Capital Expenditure shall be increased by an amount
equal to 10% of the relevant increase in Consolidated EBITDA of the Group
provided such acquisition is a Permitted Acquisition.

 
2.  
Financial Testing

 
The financial covenants shall first be tested on the quarter date falling on 30
June 2012.  For the purposes of calculating Total Net Debt and Total Finance
Charges any amounts denominated in currencies other than US$ will be converted
to US$ using the same average exchange rates used in the computation of
Consolidated EBITDA in respect of that Relevant Period taken from the relevant
accounts.  There shall be no double counting i.e. no amount shall be added (or
deducted) more than once in calculating the financial covenants.
 
The obligation of the Company to pay the Deferred Acquisition Consideration and
the Cash held by Group Companies to make such payment shall not be included for
the purposes of calculating the financial covenants and the financial covenant
definitions set out herein shall be amended in the long-form documentation to
reflect that position to the extent not already reflected.
 
3.  
Equity Cure

 
(a)  
If the Company is in breach of any obligation set out in paragraph 1 (Financial
Condition) above (other than the Capital Expenditure covenant) (each a
"Financial Covenant"), then the Company may procure the contribution of New
Shareholder Injections (or apply the unspent amount of any Overcure Amount
resulting from a previous New Shareholder Injection made in accordance with this
provision as contemplated in paragraph (b)(iv) below) which, subject to the
conditions in paragraphs (b) to (d) (inclusive) below, shall have the effect
that each Financial Covenant is recalculated giving effect to the following
adjustments:

 
 
69

--------------------------------------------------------------------------------

 
(i)  
for the purpose of calculating Leverage, the amount of the New Shareholder
Injection (or, if applicable, any relevant unspent Overcure Amount) shall be
deducted from the calculation of Total Net Debt;

 
(ii)  
for the purpose of calculating Interest Cover, the amount of the New Shareholder
Injection (or, if applicable, any relevant unspent Overcure Amount) shall be
treated (for this purpose only) as having been applied in prepayment of the Term
Facility on the first day of the Relevant Period in respect of which a cure is
to be effected and Total Finance Charges shall be recalculated accordingly; and

 
(iii)  
for the purpose of calculating Cashflow Cover, the amount of the New Shareholder
Injection shall be added to the calculation of Cashflow,

 

  and compliance with the relevant Financial Covenant will be determined by
reference to the relevant recalculation and the requirements of the financial
covenant shall be deemed to have been satisfied as at the relevant original date
of determination as though there had been no failure to comply with such
requirements and any Default or Event of Default occasioned thereby shall be
deemed to have been remedied for the purposes of the Finance Documents.

 
(b)  
 

 
(i)  
Any New Shareholder Injection made to effect a cure of a Financial Covenant must
be contributed in cash and received by the Company no later than the date which
is 15 Business Days following the date for delivery of the Compliance
Certificate which relates to the Relevant Period in which there would be a
breach of Financial Covenant, but for the operation of this provision.

 
(ii)  
Any New Shareholder Injection made to effect a cure of a Financial Covenant may
exceed the amount required to rectify the breach of Financial Covenant at the
preceding Quarter Date (such excess amount being the "Overcure Amount") by no
more than 20% of such amount that is required to rectify the breach of Financial
Covenant at the preceding Quarter Date.

 
(iii)  
At least 80% of the amount of any New Shareholder Injection made to effect a
cure of a Financial Covenant that is required to rectify the breach of Financial
Covenant at the preceding Quarter Date must be applied in or towards permanent
prepayment of Loans under the Term Facility with such amount being applied
against such Loans in the same manner as voluntary prepayments as set out above
under the "Voluntary Prepayment" section. The balance of any New Shareholder
Injection not required to be applied in prepayment of the Term Facility may be
retained by the Group and may be applied as the Company shall determine in its
sole discretion other than for making a Permitted Payment to a person which is
not a Group Company.

 
 
70

--------------------------------------------------------------------------------

 
(iv)  
Any New Shareholder Injection made to effect a cure of a Financial Covenant
shall be deemed to have been received by the Company on the last day of that
Relevant Period.

 
(v)  
Any New Shareholder Injection made to effect a cure of a Financial Covenant for
the purposes of calculating Cashflow Cover, shall be deemed to have been
received by the Company on the last day of the Relevant Period so as to be
included in the calculation of Cashflow for that Relevant Period and the
following three Quarter Dates.

 
(c)  
The contribution of New Shareholder Injections (or, as applicable, the
application of unspent Overcure Amounts) may only be made for the purpose of
effecting a cure of a Financial Covenant breach a maximum of three times over
the life of the Facilities and not in consecutive Relevant Periods (without
prejudice to a relevant New Shareholder Injection continuing to be included as
Cashflow on each of the subsequent three Quarter Dates in accordance with
paragraph (b)(v) above).

 
(d)  
Any recalculation made under this provision will be solely for the purpose of
curing a breach of the Financial Covenants and not for any other purpose such as
calculation of Margin or Excess Cashflow or for determining application of
Flotation Proceeds or Excess Cashflow.

 
4.  
Financial Definitions

 
In this Term Sheet:
 
"Acceptable Funding Sources" means:
 
(a)           Retained Proceeds;
 
(b)           permitted Financial Indebtedness; and
 
(c)           utilisations under the Offshore Revolving Facility.
 
"Accounting Principles" means:
 
(a)  
for the purposes of testing the Financial Covenants only, generally accepted
accounting principles in the United States including IFRS; and

 
(b)  
for all other purposes, generally accepted accounting principles in the United
States including IFRS or in the case of any relevant Group Company incorporated
or established outside the United States, the generally accepted accounting
principles of that jurisdiction of incorporation/establishment.

 
"Adjusted Consolidated EBITDA" means, in relation to a Relevant Period,
Consolidated EBITDA for that Relevant Period adjusted by:
 
(a)  
including the EBITDA of a Group Company (whether positive or negative) for the
Relevant Period (or attributable to a business or assets acquired during the
Relevant Period) prior to its becoming a Group Company or (as the case may

 
 
71

--------------------------------------------------------------------------------

 
 

 
be) prior to the acquisition of the business or assets taking into account
Relevant Synergy Benefits applicable to such acquisition; and

(b)  
excluding EBITDA attributable to any Group Company (or to any business or
assets) disposed of during the Relevant Period.

 
"Business Acquisition" means the acquisition of a company or any shares or
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company or investments in Joint Ventures.
 
"Capital Expenditure" means any expenditure or obligation (other than
expenditure or obligations in respect of Business Acquisitions) in respect of
expenditure which, in accordance with the Accounting Principles, is treated as
capital expenditure (and including the capital element of any expenditure or
obligation incurred in connection with a Finance Lease and excluding and any non
cash expenditure, and only taking into account the actual cash payment made
where assets are replaced and part of the purchase price is paid by way of part
exchange).
 
"Cashflow Cover" means the ratio of Holdco Cashflow to Holdco Debt Service in
respect of any Relevant Period.
 
"Consolidated EBITDA" means, in respect of any Relevant Period, the consolidated
operating profit of the Group from ordinary activities before taxation excluding
the results from discontinued operations:
 
(a)  
before deducting any interest, commission, fees, discounts, prepayment fees,
premiums or charges, other finance payments whether paid, payable or capitalised
by any Group Company (calculated on a consolidated basis) in respect of that
Relevant Period;

 
(b)  
not including any accrued interest owing to any Group Company;

 
(c)  
after adding back any amount attributable to any amortisation (including the
amortisation of any goodwill arising on the Acquisition or any Permitted
Acquisition), any depreciation or any impairment;

 
(d)  
excluding any non-cash costs or expenses or provisions relating to any share
options schemes or any management equity programme of any Group Company
implemented on or after the Closing Date;

 
(e)  
before taking into account any Exceptional Items and other non-operating items;

 
(f)  
before deducting any Acquisition Costs;

 
(g)  
after deducting the amount of any profit (or adding back the amount of any loss)
of any Group Company (calculated on the same basis as EBITDA) which is
attributable to Non-Group Entities;

 
(h)  
after adding back the amount of any dividends or other profit distribution
received by Group Companies in cash through distributions from Non-Group
Entities;

 
 
72

--------------------------------------------------------------------------------

 
(i)  
after deducting the amount of any profit (or adding back the amount of any loss)
of any Group Company (calculated on the same basis as EBITDA) which is
attributable to minority interests;

 
(j)  
before taking into account any unrealised gains or losses on any derivative
instrument (other than any derivative instrument which is accounted for on a
hedge accounting basis);

 
(k)  
before taking into account any upward or downward revaluation of any other asset
during that Relevant Period;

 
(l)  
before deducting any monitoring, consulting, management, advisory or other fees
paid to the Investors which are, in each case, Permitted Payments during that
Relevant Period;

 
(m)  
before deducting any fees, costs or charges that have been paid and which are of
a non-recurring nature in each case related to any equity or debt offering,
compensation payments to departing management, Permitted Investments or the
raising of any permitted Financial Indebtedness (whether or not successful);

 
(n)  
before deducting any income or charge attributable to any post-employment
benefit scheme other than the current service costs attributable to the scheme;

 
(o)  
after adding (to the extent not already included) the realised gains or
deducting (to the extent not otherwise deducted) the realised losses arising at
maturity or on termination of forward foreign exchange and other currency
hedging contracts entered into with respect to the operational cash flows of the
Group (but taking no account of any unrealised gains or loss on any hedging
instrument whatsoever); and

 
(p)  
after adding back the proceeds of any business interruption insurance policies,

 
in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profits of the Group before
taxation and so that no gain or profit from the purchase by a Group Company at
less than par value of any loans made to any Group Company or any securities
issued by any Group Company will be included as a component of Consolidated
EBITDA.
 
"Current Assets" means the aggregate (on a consolidated basis) of all inventory,
work in progress, trade and other receivables of each Group Company including
prepayments in relation to operating items and sundry debtors (but excluding
Cash and Cash Equivalent Investments) expected to be realised within twelve
months from the date of computation but excluding amounts in respect of:
 
(a)  
receivables in relation to Tax;

 
(b)  
Exceptional Items and other non-operating items;

 
(c)  
insurance claims; and

 
(d)  
any interest owing to any Group Company.

 
 
73

--------------------------------------------------------------------------------

 
"Current Liabilities" means the aggregate (on a consolidated basis) of all
liabilities (including trade creditors, accruals and provisions) of each Group
Company expected to be settled within twelve months from the date of computation
but excluding amounts in respect of:
 
(a)  
liabilities for Financial Indebtedness and Finance Charges;

 
(b)  
liabilities for Tax;

 
(c)  
Exceptional Items and other non-operating items;

 
(d)  
insurance claims; and

 
(e)  
liabilities in relation to dividends declared but not paid by the Company or by
a Group Company in favour of a person which is not a Group Company.

 
"EBITDA" means, in respect of a Group Company for any period for which it is
being calculated, the operating profit of that Group Company from ordinary
activities before taxation excluding the results from discontinued operations:
 
(a)  
before deducting any interest, commission, fees, discounts, prepayment fees,
premiums or charges, other finance payments whether paid, payable or capitalised
by that Group Company (calculated on a consolidated basis) in respect of that
period;

 
(b)  
not including any accrued interest owing to that Group Company;

 
(c)  
after adding back any amount attributable to any amortisation (including the
amortisation of any goodwill arising on the Acquisition or any Permitted
Acquisition), any depreciation or any impairment;

 
(d)  
excluding any non-cash costs or expenses or provisions relating to any share
options schemes or any management equity programme of that Group Company
implemented on or after the Closing Date;

 
(e)  
before taking into account any Exceptional Items and other non-operating items;

 
(f)  
before deducting any Acquisition Costs;

 
(g)  
after deducting the amount of any profit (or adding back the amount of any loss)
of that Group Company (calculated on the same basis as EBITDA) which is
attributable to Non-Group Entities;

 
(h)  
after adding back the amount of any dividends or other profit distribution
received by that Group Company in cash through distributions from Non-Group
Entities;

 
(i)  
after deducting the amount of any profit (or adding back the amount of any loss)
of that Group Company (calculated on the same basis as EBITDA) which is
attributable to minority interests;

 
 
74

--------------------------------------------------------------------------------

 
(j)  
before taking into account any unrealised gains or losses on any derivative
instrument (other than any derivative instrument which is accounted for on a
hedge accounting basis);

 
(k)  
before taking into account any upward or downward revaluation of any other asset
during that period;

 
(l)  
before deducting any monitoring, consulting, management, advisory or other fees
paid to the Investors which are, in each case, Permitted Payments during that
period;

 
(m)  
before deducting any fees, costs or charges that have been paid and which are of
a non-recurring nature in each case related to any equity or debt offering,
compensation payments to departing management, Permitted Investments or the
raising of any permitted Financial Indebtedness (whether or not successful);

 
(n)  
before deducting any income or charge attributable to any post-employment
benefit scheme other than the current service costs attributable to the scheme;

 
(o)  
after adding (to the extent not already included) the realised gains or
deducting (to the extent not otherwise deducted) the realised losses arising at
maturity or on termination of forward foreign exchange and other currency
hedging contracts entered into with respect to the operational cash flows of
that Group Company (but taking no account of any unrealised gains or loss on any
hedging instrument whatsoever); and

 
(p)  
after adding back the proceeds of any business interruption insurance policies,

 
in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profits of that Group Company
before taxation and so that no gain or profit from the purchase by that Group
Company at less than par value of any loans made to any Group Company or any
securities issued by any Group Company will be included as a component of
EBITDA.
 
"Exceptional Items" means any items of an unusual, one-off or non-recurring,
extraordinary or exceptional nature which represent gains or losses including
those arising on:
 
(a)  
the restructuring of the activities of an entity and reversals of any provisions
for the cost of restructuring;

 
(b)  
disposals, revaluations or impairment of non-current assets; and

 
(c)  
disposals of assets associated with discontinued operations.

 
"Excess Cashflow" means, Holdco Cashflow during that Relevant Period less:
 
(a)  
Debt Service for that period;

 
(b)  
the amount of any voluntary prepayments of any Loans under the Term Facility
made under the Finance Documents during that period; and

 
 
75

--------------------------------------------------------------------------------

 
(c)  
any Acceptable Funding Sources.

 
"Financial Indebtedness" means, at any time (without double counting), the
aggregate outstanding principal, capital or nominal amount (and any fixed or
minimum premium payable on prepayment or redemption) of any indebtedness of
Group Companies for or in respect of:
 
(a)  
moneys borrowed and debit balances at banks or other financial institutions;

 
(b)  
any acceptances under any acceptance credit or bill discount facility (or
dematerialised equivalent);

 
(c)  
any note purchase facility or the issue of bonds (but not Trade Instruments),
notes, debentures, loan stock or any similar instrument;

 
(d)  
any Finance Lease;

 
(e)  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse (as regards default by the relevant debtor(s))
basis);

 
(f)  
any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument (but not, in any case,
Trade Instruments) issued by a bank or financial institution in respect of an
underlying liability of an entity which is not a Group Company which liability
would fall within one of the other paragraphs of this definition;

 
(g)  
any amount raised by the issue of shares which are redeemable (other than at the
option of the issuer) before the Termination Date of the Term Facility or are
otherwise classified as borrowings under the Accounting Principles;

 
(h)  
any amount of any liability under an advance or deferred purchase agreement if:

 
(i)  
one of the primary reasons behind the entry into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question; or

 
(ii)  
the agreement is in respect of the supply of assets or services and payment is
due more than 90 days after the date of supply;

 
(i)  
any amount raised under any other transaction (including any forward sale or
purchase agreement, sale and sale back or sale and leaseback agreement) having
the commercial effect of a borrowing or otherwise classified as borrowings under
the Accounting Principles; and

 
(j)  
(without double counting) the amount of any liability in respect of any
guarantee for any of the items referred to in paragraphs (a) to (i) (inclusive)
above,

 
but excluding indebtedness owed by one Group Company to another Group Company,
all New Shareholder Injections, all pension related liabilities and any
liabilities in relation to hedging transactions.
 
 
76

--------------------------------------------------------------------------------

 
"Finance Lease" means any rental obligation (including any lease or hire
purchase contract) which would, in accordance with the Accounting Principles, be
treated as a finance or capital lease or otherwise capitalised in the audited
financial statements of that person but only to the extent of that treatment.
 
"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
 
"Financial Year" means the annual accounting period of the Group ending on or
about 31 December in each year.
 
"Group Company" means a member of the Group.
 
"Holdco Cashflow" means, for any period for which it is being calculated,
without double counting, the aggregate amount of all dividends or other profit
distributions in each case paid in cash from any Onshore Group Company which has
been distributed to (and received by) Offshore Group Companies during that
Relevant Period less:
 
(a)  
the amount actually paid or due and payable (in each case, by an Offshore Group
Company) in respect of Taxes during that Relevant Period;

 
(b)  
any Permitted Investment Costs paid in such period by an Offshore Group Company;

 
(c)  
(without double counting) any monitoring, consulting, management, advisory or
other fees paid to the Investors, in each case as a Permitted Payment, during
that Relevant Period by Offshore Group Companies;

 
(d)  
payments to fund the purchase of any management equity made by any Offshore
Group Company; and

 
(e)  
in respect of the Relevant Period ending 30 June 2012 only, the amount payable
(during that Relevant Period or any subsequent Relevant Period) in respect of
Deferred Acquisition Consideration.

 
"Holdco Debt Service" means, in respect of any Relevant Period, the aggregate
of:
 
(a)  
Total Finance Charges for that Relevant Period payable by an Offshore Group
Company;

 
(b)  
the aggregate of all scheduled repayments of Financial Indebtedness (as such
scheduled repayments have been adjusted as a result of any voluntary or
mandatory prepayment required or made under the terms of the Facilities
Agreement) falling due during that Relevant Period and owing by or payable by an
Offshore Group Company but excluding (i) any amounts falling due under any
overdraft or revolving facility (including, without limitation, the Revolving
Facility and any Ancillary Facility) and which were available for simultaneous
redrawing according to the terms of that facility but for any voluntary
cancellation and (ii) any payment of the Deferred Acquisition Consideration; and

 
 
77

--------------------------------------------------------------------------------

 
(c)  
the amount of the capital element of any payments in respect of that Relevant
Period payable under any Finance Lease entered into by any Offshore Group
Company,

 
and so that no amount shall be included more than once.
 
"Interest Cover" means the ratio of Adjusted Consolidated EBITDA to Total
Finance Charges in respect of any Relevant Period.
 
"Leverage" means, in respect of any Relevant Period, the ratio of Total Net Debt
on the last day of that Relevant Period to Adjusted Consolidated EBITDA in
respect of that Relevant Period.
 
"New Shareholder Injections" means the aggregate amount subscribed for by any
person (other than a Group Company) for ordinary shares in the Company or for
subordinated loan notes or other subordinated debt instruments in the Company by
an Investor on substantially the same terms as any initial loan notes or debt
instruments delivered to the Lenders as conditions precedent to first drawdown
(the "Original Shareholder Debt Documents") or otherwise on terms acceptable to
the Majority Lenders (acting reasonably).
 
"Non-Group Entity" means any investment or entity (which is not itself a Group
Company (including associates and Joint Ventures)) in which any Group Company
has an ownership interest.
 
"Permitted Investment" means a Permitted Acquisition or a Permitted Joint
Venture.
 
"Permitted Investment Costs" means the fees, costs and expenses payable in
respect of a Permitted Investment.
 
"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.
 
"Relevant Period" means each period of twelve months, or such shorter period
commencing on the Closing Date, ending on or about the last day of the Financial
Year and each period of twelve months ending on or about the last day of each
Financial Quarter.
 
"Relevant Synergy Benefits" means the pro forma cost savings reasonably
anticipated to be achieved by the Group as a result of the relevant Permitted
Acquisition in the 12 month period immediately following the completion of such
acquisition net of the cost of achieving those savings provided that:
 
(a)  
such pro forma cost savings must be demonstrated in a written analysis and
identified on a quarter by quarter basis and certified by the Chief Financial
Officer of the Company and the auditors of the Company have advised that the
assumptions underlying the projected pro forma cost savings are reasonable;

 
(b)  
the maximum amount of such pro forma cost savings in respect of a particular
acquisition which may qualify as Relevant Synergy Benefits for the purpose of
the Facilities Agreement may not exceed an amount equal to the higher of (a) 10
per cent. of the Consolidated EBITDA of the enlarged Group and (b) 25

 
 
78

--------------------------------------------------------------------------------

 
 
 
per cent. of the EBITDA of the business acquired pursuant to the Permitted
Acquisition;

 
(c)  
the Group is using reasonable endeavours to implement the plan to achieve those
cost savings; and

 
(d)  
such pro forma cost savings shall be taken into account in any financial
covenant calculation only for so long as the Chief Financial Officer of the
Company still reasonably anticipates those cost savings can be achieved by the
Group.

 
"Retained Proceeds" means the aggregate of any Flotation Proceeds, Excess
Cashflow, Net Proceeds from any claims against Report Providers ("Reports
Proceeds"), Disposal Proceeds, Insurance Proceeds and New Shareholder Injections
made in accordance with the equity cure regime set out above after deducting:
 
(a)  
the amount of those receipts that are required to be used in mandatory
prepayment of the Facilities in accordance with the Prepayment and Cancellation
section (or, in the case of New Shareholder Injections, the equity cure regime
set out above);

 
(b)  
the amount of those proceeds used (or contracted to be used) for a purpose
permitted under the Finance Documents; and

 
(c)  
the amount of (i) Insurance Proceeds which are applied to meet a third party
claim and set aside for reinstatement of assets or purchase of assets to replace
lost assets, (ii) the amount of Disposal Proceeds that are set aside for
re-investment in fixed assets and (iii) the amount of Reports Proceeds that are
set aside for application to satisfy (or reimburse a Group Company which has
discharged) a liability of a Group Company.

 
"Shareholder Debt" means any Financial Indebtedness arising under the Original
Shareholder Debt Documents or any shareholder debt document pursuant to which a
New Shareholder Injection is made.
 
"Trade Instruments" means any performance bonds or advance payment bonds issued
in respect of the obligations of any Group Company arising in the ordinary
course of trading of that Group Company.
 
"Total Finance Charges" means, for any Relevant Period, the aggregate amount of
the accrued interest, commission, fees, discounts, prepayment fees, premiums or
charges and other finance payments in the nature of interest in respect of
Financial Indebtedness whether paid, payable or capitalised by any Group Company
(calculated on a consolidated basis) in respect of that Relevant Period:
 
(a)  
excluding any upfront fees costs or expenses or one-off non-recurring agency or
security agency fees;

 
(b)  
for the purposes of testing Interest Cover only, excluding any repayment and
prepayment premiums;

 
 
79

--------------------------------------------------------------------------------

 
(c)  
including fees payable in connection with the issue or maintenance of any bond,
letter of credit, guarantee or other assurance against financial loss which
constitutes Financial Indebtedness and is issued by a third party on behalf of a
Group Company;

 
(d)  
including commitment, utilisation and non-utilisation fees;

 
(e)  
including the interest (but not the capital) element of payments in respect of
Finance Leases;

 
(f)  
including any commission, fees, discounts and other finance payments payable by
(and deducting any amounts payable to) any Group Company under any hedging
arrangement;

 
(g)  
excluding any Acquisition Costs and Permitted Investment Costs;

 
(h)  
if a Non-Group Entity is accounted for on a proportionate consolidation basis,
after adding the Group's share of the finance costs or interest receivable of
the Non-Group Entity;

 
(i)  
taking  no account any unrealised gains or losses on any derivative instrument
(other than any derivative instrument which is accounted for on a hedge
accounting basis);

 
(j)  
excluding (i) any capitalised interest whatsoever, (ii) interest (capitalised or
otherwise) in respect of the Shareholder Debt, (iii) any other non-cash return
interest in respect of permitted Financial Indebtedness and (iv) the amount of
any discount amortised and other non-cash interest charges; and

 
(k)  
excluding any amount in relation to the Deferred Acquisition Consideration,

 
but excluding any amounts falling within paragraphs (b)-(e) (inclusive) above
that are payable in respect of any Financial Indebtedness of the Target Group
that is repaid on or before the Closing Date and so that no amount shall be
added (or deducted) more than once.
 
"Total Net Debt" means, at any time, the aggregate amount of all obligations of
Group Companies for or in respect of Financial Indebtedness at that time but:
 
(a)  
excluding any such obligations in respect of the Deferred Acquisition
Consideration;

 
(b)  
excluding any such obligations in respect of the Shareholder Debt;

 
(c)  
including, in the case of Finance Leases only, their capitalised value;

 
(d)  
deducting the aggregate amount of Cash and Cash Equivalent Investments held by
the Offshore Group Companies at that time (but not any amount of Cash or Cash
Equivalent Investments which is for payment of the Deferred Acquisition
Consideration held by an Offshore Group Company), which is freely accessible on
agreed terms; and

 
 
80

--------------------------------------------------------------------------------

 
(e)  
in the case of any obligation for or in respect of any Financial Indebtedness of
any Group Member which is secured or supported by cash collateral, deducting the
amount of such cash collateral,

 
and so that no amount shall be included or excluded more than once and provided
that for the purposes of Total Net Debt, to the extent the drawn amount of the
Revolving Facility on a relevant test date exceeds the average of the drawn
amount of the Revolving Facility at the end of each month in the last 12 month
period, such excess shall not form part of Total Net Debt.
 
"Working Capital" means, on any date, Current Assets less Current Liabilities.
 


 
81

--------------------------------------------------------------------------------

 


 
Schedule 2

 
 
Permitted Acquisition and Permitted Joint Venture Criteria

 
1.
A “Permitted Acquisition” means:

 

 
(a) 
the Acquisition;

 

 
(b) 
an acquisition by a Group Company of an asset sold, leased, transferred or
otherwise disposed of by another Group Company in circumstances constituting a
Permitted Disposal;

 

 
(c) 
an acquisition of shares or securities constituting a Permitted Share Issue;

 

 
(d) 
an acquisition of securities which are Cash Equivalent Investments;

 

 
(e) 
any acquisition of shares in any Group Company and any acquisition of the shares
in a Permitted Joint Venture which are not owned by the Group;

 

 
(f) 
any acquisition of shares or other ownership interests held by employees or
members of management on their ceasing to be employed or appointed by any Group
Company;

 

 
(g) 
the incorporation of a company or the purchase of shares in an off the shelf
company which becomes a Group Company, but only if:

 

 
(i) 
that company is incorporated in the United States of America or an Onshore
Jurisdiction (a Non-Restricted Jurisdiction) with limited liability; and

 

 
(ii) 
the aggregate amount by which any such company which is a Group Company but not
an Obligor is so capitalised or purchased does not exceed US$ 20,000 (or its
equivalent in other currencies);

 

 
(h) 
an acquisition (not being an acquisition by the Company), for cash
consideration, of:

 

 
(i) 
more than 50% of the issued share capital of a limited liability company (the
“Proposed Target”) in circumstances where the relevant Group Company also
acquires the right to (w) cast, or control the casting of, more than 50 per
cent. of the maximum number of votes that might be cast at a general meeting of
the Proposed Target; (x) appoint or remove all or the majority of the directors
or other equivalent officers of the Proposed Target; (y) give directions with
respect to the operating and dividend policy of the Proposed Target with which
the directors or other equivalent officers of the Proposed Target are obliged to
comply and (z) consolidate the Proposed Target  into the existing tax group to
which the relevant Group Company is a member; and

 
 
82

--------------------------------------------------------------------------------

 

 
(ii) 
(if the acquisition is made by a limited liability company incorporated in a
Non-Restricted Jurisdiction and whose sole purpose is to make the acquisition) a
business or undertaking carried on as a going concern,

 
but only if (in each case):
 
(1)  
no Event of Default is continuing on the closing date for the acquisition (the
“PA Closing Date”) or would occur as a result of the acquisition;

 
(2)  
the Proposed Target, business, assets and undertaking and each material
subsidiary of it is incorporated or established, and carries on its principal
business in a Non-Restricted Jurisdictions and is engaged in a business
substantially the same as, complementary or related to that carried on by the
Target Group at the date of the Facilities Agreement;

 
(3)  
the consideration (including associated costs and expenses) for the acquisition
and any Financial Indebtedness or other assumed actual or contingent liability,
in each case remaining in the acquired company (or any such business) at the PA
Closing Date (when aggregated with the consideration (including associated costs
and expenses) for any other Permitted Acquisition made under this paragraph (3)
and any Financial Indebtedness or other assumed actual or contingent liability,
in each case remaining in any such acquired companies or businesses at the time
of acquisition (the "Total Purchase Price") together with the amount of any
Joint Venture Investment (as defined below) does not in any Financial Year of
the Company exceed an amount equal to the aggregate of (x) US$ 12,500,000 (or
its equivalent in other currencies) and (y) the Additional Sources of Funding;

 
(4)  
the Proposed Target or the business being acquired has either (x) positive
earnings before interest, tax, depreciation, amortisation and exceptional items
(computed on the same basis as Consolidated EBITDA) for the period of twelve
months immediately preceding the date of the acquisition (calculated on a pro
forma basis) taking into account Relevant Synergy Benefits or (y) did not have
negative earnings from ordinary activities before interest, tax, depreciation,
amortisation and exceptional items (calculated on the same basis as Consolidated
EBITDA) of an amount greater than US$ 5,000,000 on a pro forma stand alone basis
for the period of twelve months immediately preceding the date of the
acquisition (or, if not ascertainable, for the financial year of such entity
most recently ended prior to the date of such acquisition);

 
(5)  
the Company has provided the Facility Agent with reasonable details of the
acquisition including details of the assets to be acquired, the total
consideration to be paid, the sources of funding for the acquisition and a copy
of the latest audited accounts (or, if not available, management accounts) of
the Proposed Target or business;

 
 
83

--------------------------------------------------------------------------------

 
(6)  
the Proposed Target (and each of its subsidiaries if relevant) or business does
not have any material contingent liabilities which are outside the ordinary
course of business which would be required to be disclosed in the financial
statements of the target in accordance with the Accounting Principles (other
than pension liabilities of the Proposed Target which are fully provided for in
accordance with the applicable law) unless and to the extent such liability is
indemnified by the vendor or adequately insured against or taken into account in
the purchase price for the acquisition;

 
(7)  
subject to the Agreed Security Principles, if any Proposed Target constitutes a
Material Company, or in the case of an asset acquisition, the acquiring company
constitutes (or thereby becomes) a Material Company or the Proposed Target is
acquired by a Group Company that is already a Material Company, the Proposed
Target (if a Material Company) and/or the acquiring company that thereby becomes
a Material Company accedes as a Guarantor to the Facilities Agreement and
security is granted over each such Material Company's shares (if not already the
subject of the Transaction Security) and its assets (including shares) or, if
the Proposed Target is not a Material Company but is acquired by a Group Company
that is already a Material Company, security is granted over the shares of the
acquired company in conformity with the Agreed Security Principles and in each
case no later than 30 days following the PA Closing Date,

 
provided that, in addition:
 
(i)  
if the Total Purchase Price for the acquisition exceeds US$ 2,500,000 (or its
equivalent in other currencies), a certificate signed by a director or officer
of the Company confirming (with calculations showing in reasonable detail) that:

 
(1)  
Leverage on the Quarter Date immediately preceding completion of the acquisition
of the Proposed Target (calculated on a pro forma basis, and assuming that such
acquisition had taken place immediately prior to such Quarter Date and on the
assumption any Relevant Synergy Benefits are achieved) does not exceed the lower
of (i) the prescribed Leverage in paragraph 1(a) of Schedule 1 in respect of the
Quarter Date immediately preceding the acquisition of the Proposed Target with
at least 10% headroom and (ii) the Leverage on the Closing Date, together with
the model of the financial covenants on a pro forma basis showing such
calculations;

 
(2)  
the Company would have remained in compliance with its obligations under the
“Financial Covenants” as set out in Schedule 1 if the covenant tests were
recalculated for the Relevant Period ending on the most recent Quarter Date
consolidating the results of the Proposed Target (consolidated if

 
 
84

--------------------------------------------------------------------------------

 
 
it has Subsidiaries) or business with the results of the Group for such period
on a pro forma basis and as if the consideration for the proposed acquisition
had been paid at the start of that Relevant Period and on the assumption any
Relevant Synergy Benefits are achieved; and

 
(ii)  
if the Total Purchase Price for the acquisition exceeds US$ 4,500,000 (or its
equivalent in other currencies):

 
(1)  
the certificate provided pursuant to paragraph (i) above must also confirm that
each financial covenant set out in Schedule 1 (calculated on a pro forma basis)
is forecast (based on reasonable assumptions) to be complied with on the next
four Quarter Dates in the 12 month period immediately following the PA Closing
Date on the assumption any Relevant Synergy Benefits are achieved;

 
(2)  
the Company has provided to the Facility Agent before legally committing to make
the acquisition  (for information only) the accounting, legal and other third
party due diligence reports (if any) relating thereto that are obtained by the
Company and such diligence reports are either addressed to or capable of being
relied upon by the Finance Parties to the extent (x) that was consistent with
the reports provided for the Acquisition or (y) such report providers have not
adopted a general policy that they will not provide such reliance and the
Finance Parties agree the terms of such reliance letters with the respective
report providers.

 
2.
A “Permitted Joint Venture” means:

 
(a)  
a Joint Venture of the Target Group in existence at completion of the
Acquisition;

 
(b)  
any investment in a Joint Venture where:

 
(i)  
the Joint Venture is held through an entity incorporated or formed with limited
liability in a Non-Restricted Jurisdiction and is engaged in a business
substantially the same as or complimentary or related to that carried on by the
Group; and

 
(ii)  
in any Financial Year of the Company, the aggregate (without double
counting)  (the "Joint Venture Investment") of:

 
(1)  
all amounts subscribed for shares or any other ownership interest in, lent to,
or invested in all such Joint Ventures by any Group Company;

 
(2)  
the contingent liabilities of any Group Company under any guarantee given in
respect of the liabilities of any such Joint Venture; and

 
 
85

--------------------------------------------------------------------------------

 
(3)  
the amount which is the lower of the amount actually paid for and the market
value of any assets transferred by any Group Company to any such Joint Venture,

 
under this paragraph (b)(ii) and under paragraph (a) above in respect of a Joint
Venture of the Target Group in existence at completion of the Acquisition, after
the date of the Facilities Agreement (but excluding any Joint Venture Investment
which is legally committed to be invested in a Joint Venture of the Target Group
under arrangements existing at completion of the Acquisition) less the aggregate
amount of distributions, profits, repayments, returns of capital, interest and
redemptions connected with joint venture investments received by the Group
together with the Total Purchase Price in respect of Permitted Acquisitions in
that Financial Year permitted pursuant to paragraph (h) of the definition of
Permitted Acquisition does not exceed an amount equal to the aggregate of (x)
US$ 12,500,000 (or its equivalent in other currencies) and (y) the Additional
Sources of Funding provided that if (I) a Joint Venture permitted under this
paragraph subsequently becomes a Group Company or (II) the interest in a Joint
Venture is subsequently disposed of by the a Group Company, the relevant Joint
Venture Investment shall no longer count towards the US$ 12,500,000 threshold).
 
3.
For the purpose of the above:

 
 
“Additional Sources of Funding” means the aggregate of the following amounts:

 
(a)  
the proceeds of any New Shareholder Injections which are used (directly or
indirectly) for the purposes of financing that acquisition; and

 
(b)  
Acceptable Funding Sources.

 


 
86

--------------------------------------------------------------------------------

 


 
Schedule 3

 
 
Thresholds and Key Baskets

 
Relevant Threshold / Basket in Term Sheet
Basket
   
MANDATORY PREPAYMENTS
     
Disposal proceeds
 
Individual Disposal Proceeds de minimis
US$ 250,000
   
Aggregate Disposal Proceeds de minimis
US$ 1,000,000
   
Insurance proceeds
 
Individual Insurance Proceeds de minimis
US$ 250,000
   
Aggregate Insurance Proceeds de minimis
US$ 1,000,000
   
Report Recovery proceeds
 
Individual Recovery Proceeds de minimis
US$ 250,000
   
Aggregate Recovery Proceeds de minimis
US$ 1,000,000
   
Excess Cashflow
 
Excess Cashflow de minimis
US$ 10,000,000 to be held within the Group at all times
       
UNDERTAKINGS
 

 
Permitted Acquisitions
 
Permitted Acquisition basket
US$ 12,500,000 plus Additional Sources of Funding for both Permitted
Acquisitions and Permitted Joint Ventures in each Financial Year
   
Threshold for look-forward on Permitted Acquisitions
US$ 4,500,000

 
 
87

--------------------------------------------------------------------------------

 
Permitted Acquisitions
 
 
Aggregate negative LTM EBITDA basket
US$ 5,000,000
   
Threshold for delivery of due diligence on Permitted Acquisitions
US$ 4,500,000
   
Threshold for look-back on Acquisitions
US$ 2,500,000
   
Permitted Joint Ventures
 
Permitted Joint Venture basket
US$ 12,500,000 plus Additional Sources of Funding for both Permitted
Acquisitions and Permitted Joint Ventures in each Financial Year
   
Permitted Security
 
Security basket for Receivables Financing basket
Security granted in respect of Financial Indebtedness permitted to be incurred
under the Receivables Financing basket
   
Security for Onshore facilities to Onshore Group Companies and other local
Facilities
Security granted in respect of Financial Indebtedness permitted to be incurred
under the Onshore facilities to Onshore Group Companies and other local
Facilities basket
   
General Security basket
US$ 2,500,000 over the life of Facilities
   
Permitted Disposals
 
Sale/Leaseback basket
US$ 2,500,000 over the life of Facilities (US$ 5,000,000 over the life of the
Facilities aggregate basket shared with the Receivables Financing basket and
Vendor Financing basket)
   
Receivables Financing basket
US$ 2,500,000 over the life of Facilities (US$ 5,000,000 over the life of the
Facilities aggregate basket shared with the Sale/Leaseback basket and Vendor
Financing basket)
   
Vendor Financing
US$ 2,500,000 over the life of Facilities (US$ 5,000,000 over the life of the
Facilities aggregate basket shared with the Sale/Leaseback basket and
Receivables Financing basket)

 
 
88

--------------------------------------------------------------------------------

 

   
General Disposals basket
US$ 2,500,000 over the life of Facilities (calculated by the higher of the book
value and net consideration receivable)
   
Permitted Loans
 
Existing intercompany loans to be permitted (see diligence for details)
Existing intercompany loans to be grandfathered as refinanced from time to time
provided aggregate maximum amount does not increase.
   
Obligor to non-Obligor Basket
US$ 1,000,000 over the life of the Facilities
   
Loans to Employees basket
US$ 500,000 over the life of the Facilities when aggregated together with the
Share Option basket
   
Share Option Loan basket
US$ 500,000 over the life of the Facilities when aggregated together with the
Loans to Employees basket
   
General Loans Out basket
US$ 1,500,000 over the life of Facilities when aggregated together with the
General Guarantees basket
   
Permitted Guarantees
 
General Guarantees basket
US$ 1,500,000 over the life of Facilities when aggregated together with the
General Loans basket
   
Permitted Financial Indebtedness
 
Receivables Financing Basket
US$ 2,500,000 over the life of Facilities
   
Onshore facilities to Onshore Group Companies and other local Facilities basket
US$ 17,500,000
   
Cash Pooling Arrangement basket
Cash Pooling Arrangements to fall within the ancillary facilities
   
Vendor financing for Permitted Acquisitions
US$ 4,500,000 in any Financial Year of the Company (US$ 12,500,000 over the life
of Facilities)

 
 
89

--------------------------------------------------------------------------------

 

   
General Financial Indebtedness basket
US$ 5,000,000 over the life of Facilities
   
Permitted Payments
 
Management Fee
US$ 500,000 per annum
   
Miscellaneous
 
Maximum cash with non-Approved Banks
US$ 1,000,000
       
EVENTS OF DEFAULT
 
Cross Default Threshold
US$ 2,500,000
   
Judgement / Creditor’s threshold
US$ 2,500,000
   



 


 
90

--------------------------------------------------------------------------------

 


 
Schedule 4
 
Agreed Security Principles1
 


1.  
Certain Principles

 
The Company and the Lenders have agreed and acknowledged that their rights and
obligations under the Finance Documents in respect of (i) the giving or taking
of guarantees; (ii) the giving or taking of security; and (iii) all the rights
and obligations associated with such giving or taking of guarantees and
security, shall be subject to and limited by the Agreed Security Principles. The
Agreed Security Principles embody the recognition by all parties that there may
be certain legal and practical difficulties in obtaining effective security from
all Group Companies in every jurisdiction in which Group Companies are or may in
the future be located.  In particular:
 
(a)  
general statutory limitations, financial assistance, capital maintenance,
corporate benefit, fraudulent preference or thin capitalization rules, laws or
regulations (or analogous restrictions) may limit or prohibit the ability of a
Group Company to provide a guarantee or security or may require that the
guarantee or security be limited by an amount or otherwise. If any such limit
applies, (i) the Obligors will (subject to compliance with applicable fiduciary
duties) use all reasonable endeavours to assist in demonstrating that adequate
corporate benefit accrues and to remedy or mitigate any other limitation
including, without limitation, so far as legally possible carrying out any
whitewash procedure (or similar) and (ii) the guarantees and security provided
will be limited to the maximum amount which the relevant Group Company may
provide having regard to the applicable law regulation or analogous restrictions
(as the case may be);

 
(b)  
the giving of a guarantee, the granting and the terms of security or the
perfection of the security granted will not be required to the extent that it
would incur any legal fees, registration fees, stamp duty, taxes and any other
fees or costs directly associated with such security or guarantee which are
disproportionate to the benefit obtained by the Lenders;

 
(c)  
where there is material incremental cost involved in creating security over all
assets owned by an Obligor in a particular category (e.g. real estate) the
principle stated at paragraph (b) above shall apply and, subject to the Agreed
Security Principles, only the material assets in that category (e.g. material
real estate) shall be subject to security;

 
(d)  
any assets subject to third party arrangements which may prevent those assets
from being charged will be excluded from any relevant security document provided
that, if the relevant Obligor determines that such endeavours will not
jeopardise commercial relationships with third parties, the relevant Group

 
 
 

       

1    Subject to local counsel input.
 
 
91

--------------------------------------------------------------------------------

 
 
Company will use reasonable endeavours to obtain any necessary consent or
waiver;

 
(e)  
a Group Company will not be required to give guarantees or enter into security
documents if it is not within the legal capacity of the relevant Group company
(which cannot be solved by amending constitutional documents) or if the same
would result in a risk to the officers of the relevant Group Company of
liability for contravention of their fiduciary duties and/or personal or
criminal liability on their part;

 
(f)  
the terms of the security should not be such that they materially restrict the
running of the business of or materially adversely affect the tax arrangements
of the relevant Group Company in the ordinary course as otherwise permitted by
the Finance Documents;

 
(g)  
the security will be first ranking and over, to the extent possible under
applicable law, present and future assets;

 
(h)  
information, such as lists of assets, will be provided if and only to the
extent, required by local law to be provided to perfect or register the relevant
security interests and, unless required to be provided by local law more
frequently, will be provided annually or while an Event of Default is
continuing, on the Security Agent's reasonable request;

 
(i)  
the perfection of security interests granted will not be required if it would
have a material adverse effect on the ability of the relevant Group Company to
conduct its operations and business in the ordinary course as otherwise
permitted by the Finance Documents;

 
(j)  
no perfection action will be required in jurisdictions where a Group Company or
asset subject to security is not located and with respect to any equity interest
of any Group Company the subject of security, the pledge of which would require
governmental (including regulatory) consent, approval, licence or authorisation,
the relevant Group company will use reasonable endeavours to obtain such
consent, approval, licence or authorisation;

 
(k)  
the Security Agent will hold one set of security interests for the Lenders to
the extent reasonably practicable taking into account local law considerations;

 
(l)  
each security document should contain a clause which records if there is a
conflict between the security document and the Facilities Agreement then (to the
extent permitted by law) the provisions of the Facilities Agreement shall take
priority over the provisions of the security document; and

 
(m)  
no obligation or borrowing of a borrower or a guarantor incorporated under the
federal laws of the United States of America (a “US Obligor”) may be (i)
guaranteed by a "controlled foreign corporation" within the meaning of Section
957 of the US Internal Revenue Code of 1986, as amended (a "CFC") or secured by
any assets of a CFC or (ii) secured by a pledge of any stock of the CFC in
excess of 65 per cent. of a CFC's total combined voting power of all classes of
stock entitled to vote.

 
 
92

--------------------------------------------------------------------------------

 
2.  
Terms of Guarantee and Security Documents

 
The following principles will be reflected in the terms of any guarantee and or
security taken as part of this transaction:
 
(a)  
no claims will be made under guarantees, and security will not be enforceable,
until an Event of Default has occurred and the Facility Agent has exercised any
of its rights under the “acceleration” provisions of the Facilities Agreement
(an "Enforcement Event");

 
(b)  
save as contemplated in the subsequent paragraphs, no notices of pledges or
security interests will need to be delivered to third parties until an
Enforcement Event has occurred.

 
(c)  
the Lenders will not have any rights to vote any of the shares held by a Group
Company which are pledged to them or to block any funds being transferred
between Group Companies in accordance with the Finance Documents prior to the
date on which an Enforcement Event has occurred.

 
(d)  
the security documents should only operate to create security rather than to
impose new commercial obligations.  Accordingly, they will not contain
additional representations or undertakings (such as in respect of insurance,
further security, information or the payment of costs) unless these are required
for the creation or perfection of the security or are usual and customary in the
relevant jurisdiction in connection with similar transactions for private equity
sponsors or in the case of a Group Company providing security are consistent
with the representations and undertakings in the Facilities Agreement;

 
(e)  
the Security Agent should only be able to exercise any power of attorney granted
to it under the security documents following the occurrence of an Event of
Default which is continuing or failure to comply with an obligation under the
relevant security document within 10 Business Days of that failure;

 
(f)  
the security documents should not operate so as to prevent transactions which
are permitted under the Facilities Agreement or to require additional consents
or authorisations;

 
(g)  
the security documents will permit disposals of assets where such disposal is
permitted under the Facilities Agreement and will include assurances for the
Security Agent to do all things reasonably requested to release security in
respect of the assets the subject of such disposal; and

 
(h)  
the security documents will not accrue interest on any amount in respect of
which interest is accruing under the Facilities Agreement.

 
3.  
Perfection of Security

 
(a)  
To the extent possible, all security documents will be perfected pursuant to
local law requirements.

 
 
93

--------------------------------------------------------------------------------

 
(b)  
Where obligatory or customary (as determined by the Security Agent and its local
counsel):

 
(i)  
a security document will contain a power of attorney allowing the Security Agent
to perform, on behalf of the security provider, its obligations under such
security document in accordance with paragraph 2(e) of these Agreed Security
Principles; and

 
(ii)  
documents of title relating to the assets charged will be required to be
delivered to the Security Agent.

 
4.  
Security Scope

 
(a)  
When a Group Company accedes as a Guarantor under the Facilities Agreement it
will provide security over its assets reflecting the provisions of these Agreed
Security Principles.

 
(b)  
If the relevant Guarantor is incorporated in a jurisdiction that is the same
jurisdiction as a Group Company that has granted security either on or prior to
the Closing Date (the "Initial Security") then the security to be provided by
such Guarantor will be based on the existing security document in respect of the
same class of assets owned by the relevant Guarantor as such Initial Security
for Group Companies incorporated in that jurisdiction (updated as appropriate,
including as required by law or local market practice).  If the relevant
Guarantor is either incorporated in a jurisdiction different to any jurisdiction
of a Group Company that has granted Initial Security or owns assets that were
not the subject of the Initial Security, then such Guarantor will provide such
Security over such assets as the Security Agent may reasonably require
consistent with the principles recorded in these Agreed Security Principles.

 
5.  
Guarantees/Security

 
(a)  
Subject to the due execution of all relevant security documents, completion of
relevant perfection formalities within statutorily prescribed time limits,
payment of all registration fees and documentary taxes, any other rights arising
by operation of law, obtaining any relevant foreign legal opinions and subject
to any qualifications which may be set out in the Facilities Agreement and any
relevant legal opinions obtained and subject to the requirements of the Agreed
Security Principles, it is further acknowledged that the Security Agent shall:

 
(i)  
receive the benefit of an upstream, cross stream and downstream guarantee and
the security will be granted to secure all liabilities of the Obligors under the
Finance Documents subject to the Agreed Security Principles; and

 
(ii)  
(in the case of those security documents creating pledges or charges over
shares) obtain a first priority valid charge or analogous or equivalent
encumbrance over all of the shares in issue at any time in that entity which are
owned by an Obligor.  Subject to local law requirements, such

 
94

--------------------------------------------------------------------------------

 

 
security document shall be governed by the laws of the jurisdiction in which
such Obligor whose shares are being pledged is formed.

 
(b)  
To the extent possible, all security shall be given in favour of the Security
Agent and not the Finance Parties individually.  "Parallel debt" provisions will
be used where necessary.  To the extent possible, there should be no action
required to be taken in relation to the guarantees or security when any Lender
transfers any of its participation in the Facilities to a new Lender.

 
(c)  
If an Obligor owns shares in a Group Company that is not an Obligor and is not
incorporated in a jurisdiction in which an existing Obligor is incorporated, no
steps shall be taken to create or perfect security over those shares unless such
entity is the holding company of an Obligor.

 
6.  
Bank Accounts

 
(a)  
If a Guarantor grants security over its bank accounts it shall be free to deal
with those accounts in the course of its business until the occurrence of an
Enforcement Event (unless the bank account is a cash collateral account or
similar).

 
(b)  
If required by local law to perfect the security, notice of the security will be
served on the account bank within 5 Business Days of the security being granted
and the Guarantor shall use its reasonable endeavours to obtain an
acknowledgement of that notice within 15 Business Days of service.  If the
Guarantor has used its reasonable endeavours but has not been able to obtain
acknowledgement, its obligation to obtain acknowledgement shall cease on the
expiry of 45 Business Days from the date of the security document.  Irrespective
of whether notice of the security is required for perfection, if the service of
notice would prevent the guarantor from using a bank account in the course of
its business (unless the bank account is a cash collateral account or similar),
no notice of the security shall be served until the occurrence of an Enforcement
Event.

 
(c)  
Any US Obligor will, if required by the Security Agent (acting reasonably)
having regard to these Agreed Security Principles and the amount of cash held in
deposit and securities accounts in the US, with respect to any deposit account
(other than deposit accounts excluded by the relevant security document with the
approval of the Security Agent) and securities account maintained by such US
Obligor with any depository bank or securities intermediary, deliver or cause to
be delivered to the Security Agent a control agreement in form and substance
satisfactory to the Security Agent, duly executed by such US Obligor and the
depository bank or the securities intermediary, as the case may be, with which
such account is maintained.

 
(d)  
Any security over bank accounts shall be subject to any prior security interests
and any other rights (including but not limited to set off rights) in favour of
the account bank which are created either by law or in the standard terms and
conditions of the account bank.  The notice of security may request these are
waived by the account bank, but neither the relevant Group Company nor the

 
 
 
95

--------------------------------------------------------------------------------

 
 
account bank shall be required to change its banking arrangements if these
security interests are not waived or only partially waived.

 
(e)  
Unless an Enforcement Event has occurred, the Facility Agent shall not have
discretion to refrain from applying or to hold in suspense accounts moneys
received from the Group in respect of the Group's liabilities under the Finance
Documents or to exercise any general rights of set-off.

 
7.  
Fixed Assets and Inventory

 
(a)  
Subject to the foregoing, a Guarantor will grant security over its fixed assets
and inventory.

 
(b)  
No notice, whether to third parties or by attaching a notice to the fixed
assets, shall be served until the occurrence of an Enforcement Event.

 
8.  
Insurance Policies

 
(a)  
Subject to the foregoing, a Guarantor will grant security over its insurance
policies.

 
(b)  
If required by local law to perfect the security, notice of the security will be
served on the relevant insurer within 5 Business Days of the security being
granted and the Guarantor shall use its reasonable endeavours to obtain an
acknowledgement of that notice within 15 Business Days of service.  If the
Guarantor has used reasonable endeavours but has not been able to obtain
acknowledgement, its obligation to obtain acknowledgement shall cease on the
expiry of 45 Business Days from the date of the security document.

 
9.  
Intellectual Property

 
(a)  
Subject to the foregoing, a Guarantor will grant security over its material
intellectual property, but it shall be free to deal with those assets in the
ordinary course of its business (including without limitation allowing its
intellectual property to lapse if no longer material to its business) subject to
any restrictions in a Finance Document until the occurrence of an Enforcement
Event.

 
(b)  
If required for the validity, perfection or enforceability under local law,
security over intellectual property will be registered under the law of the
relevant transaction security document.

 
10.  
Intercompany Receivables

 
(a)  
Subject to the foregoing, a Guarantor and the Parent will grant security over
its intercompany receivables but it shall be free to deal with those receivables
in the ordinary course of its business subject to any restrictions in a Finance
Document until the occurrence of an Enforcement Event.

 
(b)  
Notice of the security will be served on the relevant lender within 5 Business
Days of the security being granted and the Guarantor shall obtain an
acknowledgement of that notice within 15 Business Days of service (or where

 
96

--------------------------------------------------------------------------------

 
 

 
possible, such notice and acknowledgments shall be given in a Finance Document).

 
11.  
Trade Receivables

 
(a)  
Subject to the foregoing, a Guarantor will grant security over its material
trade receivables and material contracts but it shall be free to deal with those
receivables in the ordinary course of its business subject to any restrictions
in a Finance Document until the occurrence of an Enforcement Event.

 
(b)  
No notice of security may be served until the occurrence of an Enforcement
Event.

 
12.  
Shares

 
(a)  
Subject to the foregoing, a Guarantor will grant security over the shares in a
Group Company and, where allowed, Joint Venture or minority shareholding owned
by it.

 
(b)  
The relevant Security Document will be governed by the laws of the jurisdiction
of incorporation of the company whose shares are subject to security, and not by
the law of the jurisdiction of incorporation of the company granting the
security.

 
(c)  
Save where not required by law, the share certificate and a stock transfer form
executed in blank together with signed but undated director and secretary
resignation letters and authorisation letters will be provided to the Security
Agent, and where required by law the share certificate or shareholders register
will be endorsed or written up and the endorsed share certificate or a copy of
the written up register provided to the Security Agent.

 
(d)  
Following an Enforcement Event the Security Agent may (to the extent possible
under local law and subject to the “Transaction Security” section above):

 
(i)  
transfer the shares into its name or to any other nominee as it shall select;

 
(ii)  
exercise all rights and remedies that it would have under local law (e.g. power
of sale); and

 
(iii)  
apply all dividends and other payments received by it or by the security
provider in satisfaction of the secured liabilities.

 
(e)  
Unless the restriction is required by law, the constitutional documents of the
company whose shares have been charged will be amended to remove any restriction
on the transfer or the registration of the transfer of the shares prior to the
creation of the security or as soon as possible thereafter

 
(f)  
In respect of share pledges, until an Enforcement Event has occurred, the
pledgors shall be permitted to retain and to exercise voting rights attaching to
any shares pledged by them in a manner which does not adversely affect the
validity or enforceability of the security or cause an Event of Default to occur

 
 
97

--------------------------------------------------------------------------------

 

 
and the pledgors shall be permitted to receive and retain dividends on pledged
shares/pay dividends upstream on pledged shares to the extent permitted under
the Finance Documents.

 
13.  
Real Estate

 
(a)  
Subject to the foregoing, a Guarantor will grant security over its material real
estate.

 
(b)  
Unless it is material, there will be no obligation to investigate title, provide
surveys or to conduct insurance, environmental or other diligence.

 
(c)  
A Guarantor providing security over its real estate will be under no obligation
to obtain any landlord, owner or other third party consent required to grant
such security as such or to achieve a better priority in ranking, nor to
investigate the possibility thereof, except when such consent is required by
local law to perfect such security.

 
(d)  
With respect to any leasehold real estate located in the US, no leasehold
mortgage shall be required as is consistent with customary practice, unless such
property is owned by another Group Company which has granted security on such
property to the Security Agent and the leasehold interest has not been
subordinated to the security on such property granted to the Security Agent.

 
14.  
Debt

 
(a)  
Subject to the foregoing, a US Obligor will pledge a security interest in (i)
any debt instruments owned or acquired by it and (ii) the promissory notes and
any other instruments evidencing all such debt instruments.

 
(b)  
Each US Obligor will deliver or cause to be delivered to the Security Agent all
promissory notes owned evidencing indebtedness in principal amount in excess of
US$ 500,000 (or its equivalent) together with undated debt transfer forms duly
executed in blank.

 
(c)  
Each US Obligor will cause any indebtedness for borrowed money owed to such US
Obligor in principal amount in excess of US$ 500,000 (or its equivalent) to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Security Agent provided that with respect to any indebtedness for borrowed
money owed to such US Obligor by any person that is not a Group Company, the
relevant US Obligor will be required to use reasonable endeavours to cause such
indebtedness for borrowed money to be evidenced by a duly executed promissory
note.

 
15.  
Release of Security

 
Unless required by applicable local law, the circumstances in which the security
shall be released shall be dealt with in the Facilities Agreement.
 


 
98

--------------------------------------------------------------------------------

 
 